                 Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 1 of 120



\~~\)o ·. ,, V\~         \
-'<'·      ~\i(f
         .Jz:Y       l~' . ,JORINTHE
               \,.. t..
                                  THE UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF PENNSYLVANIA

         SOOMI AMAGASU, both Individually and
         as Spouse and Power of Attorney for
         FRANCIS AMAGASU
                                                     CIVIL ACTION
                         Plaintiffs
                                                                            4853
                 v.

         FRED BEANS FAMILY OF
         DEALERSHIPS, FRED BEANS FORD,
         INC., FRED BEANS FORD, INC. d/b/a
         FRED BEANS FAMILY OF
         DEALERSHIPS, FRED BEANS KIA OF
         LIMERICK, FRED BEANS MOTORS OF
         LIMERICK, INC., FRED BEANS
         MOTORS OF LIMERICK, INC. d/b/a
         FRED BEANS KIA OF LIMERICK,
         MITSUBISHI MOTORS NORTH
         AMERICA, INC., MITSUBISHI
         MOTORS CORPORATION

                         Defendants.

                                NOTICE OF REMOVAL OF DEFENDANTS
                               MITSUBISHI MOTORS CORPORATION AND
                              MITSUBISHI MOTORS NORTH AMERICA, INC.

                Defendants, Mitsubishi Motors Corporation ("MMC") and Mitsubishi Motors North

        America, Inc. ("MMNA"), by and through their attorneys, Campbell Conroy & O'Neil, P.C.,

        hereby removes the above-captioned action, which is presently in the Court of Common Pleas of

        Philadelphia County, November Term 2018, No. 2406, pursuant to 28 U.S.C. § 1441 et seq. and

        in support thereof state as follows:
           Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 2 of 120




          1.      Plaintiffs commenced this personal injury action by a Complaint filed on November

20, 2018 in the Court of Common Pleas of Philadelphia County. See generally Fourth Am.

Compl., hereto attached as Exhibit A 1

         2.       While the case was not originally removable on the face of the Complaint due to

the presence of a Pennsylvania entity, co-defendants Fred Beans Family of Dealerships, Fred

Beans Ford, Inc., Fred Beans Ford, Inc. d/b/a Fred Beans Family of Dealerships, Fred Beans Kia

of Limerick, Inc., Fred Beans Motors of Limerick, Inc. d/b/a Fred Beans Kia of Limerick,

(collectively, "Fred Beans"), 28 U.S.C. § 1446(b) provides that a notice of removal can be filed

within 30 days of the receipt of "an amended pleading, motion, order or other paper from which it

may first be ascertained that the case is one which is or has become removable." 28 U.S.C. §

1446(b)(3).

         3.       For the reasons stated herein, this case is removable on the basis of diversity

jurisdiction, because Plaintiffs' responses to written discovery requests from Fred Beans

demonstrate that the citizenship of Fred Beans should be disregarded for purposes of diversity,

because Fred Beans was fraudulently joined in order to defeat diversity jurisdiction, and complete

diversity exists among the remaining parties.

         A.       FACTS AND PARTIES

         4.       This action arises out of a motor vehicle accident that occurred on November 11,

2017 on Pineville Road in Buckingham Township, Pennsylvania. Ex. A, 4th Am. Compl.




          MMNA and MMC have filed preliminary objections asserting, inter alia, the Pennsylvania courts' lack of
personal jurisdiction over them. In response, Plaintiffs have repeatedly amended the form of their complaint, resulting
in the Fourth Amended Complaint being the operative complaint; however, the substance is nearly identical to that of
their original Complaint. Moreover, while MMNA and MMC have preliminary objections still pending due to
Plaintiffs' repeated, non-substantive amendments to the complaint, this Notice of Removal in no way is intended to
waive MMNA 's and MM C's objections to the exercise of personal jurisdiction over them in Pennsylvania.

                                                          2
           Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 3 of 120




          5.         Plaintiffs allege that Francis Amagasu, was operating a 1992 Mitsubishi 3000 GT

when he lost control of the vehicle while attempting to pass another vehicle, causing it to leave the

roadway and roll over, resulting in serious injuries, including paralysis. Id.

          6.         Plaintiffs assert negligence and strict liability claims against MMNA and MMC for

their design, manufacture, and sale of the subject vehicle and seek compensatory and punitive

damages. Id.

         7.          In addition to MMC and MMNA, the Complaint contains a count in negligence

against the Fred Beans defendants, alleging that Mr. Amagasu's "loss of control was caused by

the negligence maintenance, repairs, and inspections performed by the Fred Beans Defendants ..

. ." Id. ,-r 24.

         8.          MMC is a foreign corporation headquartered in Manto-Ku, Tokyo, Japan with its

principal place of business in Japan. Aff. of Hideki Ebata ,-r 3, hereto attached as Exhibit B; see

also Ex. A,    4th   Am. Compl.

         9.          MMNA is a corporation incorporated under the laws of the state of California with

its principal place of business in California. Aff. of Jorgcn Weterrings ,-i 4, hereto attached as

Exhibit C; see also Ex. A, 4th Am. Compl.

         10.         Fred Beans Ford, Inc. is a Pennsylvania corporation with a principal place of

business at 876 N. Easton Road, Doylestown, Pennsylvania, 18902. Fred Beans Ans. to Fourth

Am. Compl. ,-r 11, hereto attached as Exhibit D; see also Ex. A,       4th   Am. Compl.

         11.         Fred Beans Motors of Limerick, Inc. is a Pennsylvania corporation with a principal

place of business at 611 North & Sawmill Road, Doylestown, Pennsylvania, 18901. Ex. D, Fred

Beans Ans. to Fourth Am. Compl. ,-i 11; see also Ex. A,       4th   Am. Compl.




                                                     3
               Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 4 of 120
'



              12.      The remaining named Fred Beans entities are fictitious defendants. Ex. D, Fred

     Beans Ans. to Fourth Am. Com pl.~ 11; see also Ex. A. 4 111 Am. Compl.

              13.     Plaintiffs, Soomi Amagasu and Francis Amagasu, reside at 6150 Upper Mountain

    Road, New Hope, Pennsylvania, 1893 8. Ex. A, 4111 Am. Com pl.

              B.      FRED BEANS WAS FRAUDULENTLY JOINED TO DEFEAT DIVERSITY

              14.     Plaintiffs' negligence claim against Fred Beans alleges that Fred Beans negligently

    maintained, inspected, serviced, repaired, provided warnings, and releasing the subject vehicle,

    and that Fred Beans's negligence caused Plaintiffs' injuries. Ex. A,               4th   Am. Comp!.~~ 46-48.

              15.     On or about February 7, 2019, Fred Beans served discovery requests upon counsel

    for Plaintiffs, requiring Plaintiffs answers to those requests by March 9, 2019. See Fred Beans

    Request for Production of Documents, Interrogatories, Expert Witness Interrogatories, hereto

    attached as Exhibit E; see also Letter from B. Howton to S. Eisenberg, 3/19/19, hereto attached as

    Exhibit F.

              16.     Plaintiffs did not respond to Fred Beans discovery requests, requiring Fred Beans

    to file a Motion to Compel Plaintiffs' answers thereto, which was filed on or about May 21, 2019. 2

              17.     On August 5, 2019,3 the Court ordered Plaintiffs to provide full and complete

    answers to Fred Beans's discovery requests within thirty-five (35) days of that Order, by

    September 9, 2019. See Order, hereto attached as Exhibit G.

              18.     Plaintiffs' responses to Fred Beans's discovery requests, served on September 16,

    2019, reveal that the sole basis for liability against Fred Beans consists of a notation in a CARF AX

    report:



             Due to the Court of Common Pleas's electronic filing system being non-functioning for several weeks, once
    the system was on line, on July 15, 2019, Fred Beans filed a separate request for a discovery hearing on its Motion to
    Compel.
    l        The Order was dated July 31, 2019, but entered on the docket on August 5, 2019.

                                                              4
               Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 5 of 120
.

             25.      State when the motor vehicle at issue (1992 Mitsubishi 3000 GT bearing
                      Pennsylvania license plate 3M94) was last maintained, inspected, serviced
                      and/or repaired by any of the named defendants.

             Answer:           Plaintiffs respond by stating that they are unsure of all of the
                               dates the vehicle was serviced, inspected, maintained, and/or or
                               repaired by the Fred Beans Defendants, although said services
                               are documented in the vehicle's CARF AX records (which are
                               attached).

    Plaintiffs' Ans. to Fred Beans First Set Interrogatories, if 25, hereto attached as Exhibit H.

             19.      The CARFAX report attached to Plaintiffs' responses indicates that the subject

    vehicle was serviced by Fred Beans three times: on May 22, 2006; June 16, 2006; and August 3,

    2006. See CARF AX Report, hereto attached as Exhibit I.

             20.      The services performed on those dates were: "Idle control valve/motor replaced"

    and "Drivability/performance checked" on May 22, 2006; "Drivability/perfo1mance checked" and

    "Antifreeze/coolant flushed/changed" on June 16, 2006; and "Vehicle serviced" on August 3,

    2006. Ex. I, CARFAX Report.

             21.      Plaintiffs have provided no other records demonstrating that Fred Beans serviced,

    maintained, or inspected the subject vehicle-or had any contact with the vehicle whatsoever-at

    any point in time within eleven (11) years of the subject accident. 4

             22.      Nor have Plaintiffs provided any record or other information that could connect

    Fred Beans's limited servicing of the subject vehicle, over eleven (11) years prior to the accident,

    to the alleged "loss of control" on the date of the accident.

             23.      Instead, Plaintiffs stated that in the eleven (11) years between the last date of service

    by Fred Beans and the accident, Plaintiff Francis Amagasu performed maintenance himself, and



    4
             In the absence of any other information in the case linking Fred Beans to the subject vehicle, and based on
    the date on Plaintiffs' produced copy of the CARFAX report, Plaintiffs presumably obtained the report prior to
    bringing this lawsuit and chose to sue Fred Beans based solely on its inclusion on the CARFAX report.

                                                             5
         Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 6 of 120




Melson's Service Center in New Hope, Pennsylvania, performed inspections of the vehicle. Ex.

H, Plaintiffs' Ans. to Fred Beans First Set Interrogatories,   ii 27.
        24.    Plaintiffs sued Melson's Service Center, but voluntarily discontinued the action.

See docket for case No. 1805-03114 (Phila. Ct. Com. Pl), hereto attached as Exhibit J.

        25.    Almost one year has elapsed since Plaintiffs filed this lawsuit, and to date, Plaintiffs

have not sought any discovery from Fred Beans or any Fred Beans employee or representative.

        26.    As revealed by Plaintiffs' responses to Fred Beans's discovery requests, Plaintiffs

do not have a colorable claim ofliability against Fred Beans, and Fred Beans's citizenship should

be disregarded for purposes of diversity jurisdiction.

        27.    Plaintiffs' responses to Fred Beans's discovery requests were the first paper in this

matter from which it could first be ascertained that this matter had become removable. Therefore,

MMC and MMNA now timely file this Notice of Removal. See 28 U.S.C.A. § 1446(b).

        C.     DIVERSITY OF CITIZENSHIP EXISTS BETWEEN PLAINTIFFS AND MMC AND
               MMNA

       28.     For purposes of diversity jurisdiction, MMC is a citizen of Japan. See 28 U.S.C.A

§ 13 32(c )(1) ("a corporation shall be deemed to be a citizen of every State ... by which it has been

incorporated and of the State ... where it has its principal place of business ... "). Ex. B, Aff. of

Hideki Ebata ~ 3; see also Ex. A, 4th Am. Compl.

       29.     For purposes of diversity jurisdiction, MMNA is a citizen of California. Ex. C, Aff.

of Jorgen Weterrings ~ 4; see also Ex. A, 4th Am. Compl.

       30.     Because the Court should disregard the citizenship of any and all Fred Beans

entities for purposes of diversity jurisdiction, complete diversity of citizenship now exists between

Plaintiffs, who are residents of Pennsylvania, MMC, and MMNA.

       D.      THE AMOUNT IN CONTROVERSY EXCEEDS $75,000


                                                  6
            Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 7 of 120




            31.    Plaintiffs claim that the subject accident rendered Francis Amagasu a quadriplegic;

Plaintiffs allege damages "in excess of $50,000"; and Plaintiffs seek punitive damages. See Ex.

A,   4th   Am. Compl. ~ 26; see id. at 12, 14, 17.

            32.    In Plaintiffs' initial Case Management Conference Memorandum, they demanded

$80 Million. See Plaintiffs' Case Management Conference Memorandum, dated February 22,

2019, hereto attached as Exhibit K.

            33.    Given the extent of injuries involved in this matter and Plaintiffs' demanded

damages, the amount in controversy exceeds $75,000 and thus meets the requirement of28 U.S.C.

§ 1332(a).

            E.     THIS CASE IS REMOVABLE BASED ON DIVERSITY OF CITIZENSHIP

            34.    Because the amount in controversy in this case is in excess of $75,000; Plaintiffs

and Defendants MMC and MMNA are citizens of different states; and because the case, while not

removable based on the complaint or any amendments thereto, is removable based on the receipt

of Plaintiffs' answers to Fred Beans' s discovery requests served on September 16, 2019, this

matter may be removed pursuant to 28 U.S.C. §§ 1441, 1446, and this Court may exercise

jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1332.

           35.     This action may be removed to this Court by Defendants MMC and MMNA

pursuant to 28 U.S.C. § 1441(a) because this case was initially brought in a state court within the

geographical area of the Eastern District of Pennsylvania and because this Court has jurisdiction

pursuant to 28 U.S.C. § 1332(a).

           36.     MMC and MMNA have given written notice of the filing of this Notice of Removal

pursuant to 28 U.S.C. § 1446(d), by filing this Notice of Removal with the Court of Common Pleas

of Philadelphia County and by giving written notice to counsel for Plaintiffs.            A copy of



                                                     7
         Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 8 of 120




Defendants' Praecipe to File Notice of Removal is hereto attached as Exhibit L. A copy of the

Notice to Plaintiffs is attached as Exhibit M.

       37.     All relevant pleadings, process, orders, and other filings in the state court action are

attached to this notice as required by 28 U.S.C. § 1441(a).

       WHEREFORE, Defendants Mitsubishi Motors Corporation and Mitsubishi Motors North

America, Inc. respectfully request that this action now pending against them in the Court of

Common Pleas of Philadelphia County, November Term, 2018, No. 2406, be removed to the

United States District Court for the Eastern District of Pennsylvania.

                                        Respectfully submitted,


                                        CAMPBELL CONROY & O'Ntrn,, P.C.




                                        By:   ---~~J.
                                               Wiliiarif /. f_'onro
                                                                           -~
                                                                      , Esq uirc
                                                 Emily .rVRogers, ~squire
                                                 1205 Wcstlakcs Drive, Suite 330
                                                 Berwyn. PA 19312
                                                 Tel. (610)-964-1900
                                                 Fax (610)-964-198 l

                                                 Allorneysfc>r /Je/endanr,
                                                 Mitsubishi Motors Corporation and
                                                 A-fifsubishi Motors No!'th America, Inc.




                                                  8
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 9 of 120




                                 CERTIFICATE OF SERVICE

       l, Emily J. Rogers, Esquire, hereby certify that on October 16, 2019, a copy of the foregoing

Praecipe to I7ile Notice of Removal was mailed via U.S. MaiL first-class, postage prepaid, to

counsel for Plaintiffs at the following address:

                                  Daniel J. Sherry, Jr., Esquire
                                   Nancy J. Winkler, Esquire
                                 Stewart J. Eisenberg, Esquire
                     Eisenberg. Rothweiler, Winkler, Eisenberg & Jeck P.C.
                                      1634 Spruce Street
                                    Philadelphia, PA 19103

                                      CAMPBELL CONROY       & O'NEIL, P.C.
Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 10 of 120




                       Exhibit A
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 11 of 120




EISENBERG, ROTHWEILER,
WINKLER, EISENBERG & JECK, P.C.
BY: STEWART J. EISENBERG, ESQUIRE
BY: NANCY J. WINKLER, ESQUIRE
BY: DANIEL J. SHERRY, JR., ESQUIRE         ATTORNEYS FOR PLAINTIFFS
ATTORNEY I.D. Nos. 32151149465/201515
1634 Spruce Street
Philadelphia, PA 19103
215.546.6636


SOOMI AMAGASU, both Individually and as      COURT OF COMMON PLEAS
Spouse and Power of Attorney for FRANCIS     PHILADELPHIA COUNTY
AMAGASU
6150 Upper Mountain Road                     NOVEMBER TERM, 2018
New Hope, PA 18938
                                             NO.: 02406
                         Plaintiffs,
            V.                               JURY TRIAL DEMANDED

FRED BEANS FAMILY OF
DEALERSHIPS
3960 Airport Blvd
Doylestown, PA 18901
    and
FRED BEANS FORD, INC.
876 N Easton Rd
Doylestown, PA 1890 I
    and
FRED BEANS FORD, INC. d/b/a
FRED BEANS FAMILY OF
DEALERSHIPS
3 960 Airport Blvd
Doylestown, PA 18901
    and
FRED BEANS KIA OF LIMERICK
611 No11h and Sawmill Road
Doylestown PA 18901
    and
FRED BEANS MOTORS OF
LIMERICK, INC.
3960 Airport Blvd
Doylestown, PA 18901
    and
FRED BEANS MOTORS OF
LIMERICK, INC. d/b/a FRED BEANS
        Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 12 of 120




KIA OF LIMERICK
3960 Airport Blvd
Doylestown, PA 18901
    and
MITSUBISHI MOTORS NORTH
AMERICA, INC.
6400 Katella A venue,
Cypress, Califomia, 90630-0064
    and
MITSUBISHI MOTORS
CORPORATION
33-8, Shiba 5-chome, Minato-ku,
Tokyo 108-8410
Japan

                                                    Defendants.




                                                                 NOTICE TO DEFEND

                                    NOTICE                                                                                   AVISO

                You have been sued in court. If you wish to defend against the                     Le han clemandado a usted en la corte. Si, usted quiere defeuderse de estas
 claims set forth in the following pages, you must lake action within twenty (20)   dcmandas expuctas en las pilginas siguientes, usted tienc vcinte (20) dins de plazo al
 days after this complaint and notice are served, by entering a wrinen appearance   panir de la fedcl1a de la demanda y la notificatioion. Hace falta asentar una
 personally or by attorney and filing in writing with the court your defenses or    comparencia escrita o en persona o con un abogado y entregar a la corte en forma escrita
 objections to the claims set forth against you. You are warned that if yoo fail    sus dcfcnsas o sus ob.ie<;iones a las dcmandas co contra de su persona. Sea avisado que
 to do so the case may proceed without you and a judgment may be entered            si usted no se defiende, la corte tomara medidas y pucde continuar la demanda en ccntra
 against you buy the court without further notice for any money claimed in the      suya sin previo aviso o notilicaci6n. Ademas, la carte puede decidir a favor del
 ccmplaint or for any other claim or relief requested by the plaintiff. You may     demandanle y requicre que usted cumpla con tadas las provisiones de esta demanda.
 lose money or property or other rights important to you.                           Usted puede pcrder dincro o sus propiedadcs u otros dcrechos importantes para usted.

           YOU SHOULD TAKE THIS PAPER TO YOUR LA WYER AT                                      "LLEVE ESTA DEMANDA A UN ABOGADO !NMEDIATAMENTA.
 ONCE. IF YOU DO NOT HAVE A LAWYER OR CANNOT AFFORD                                 SI NO 11ENE ABOGADO 0 SI NO TIENE EL DINERO SUFICIENTE DE PAGAR
 ONE, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW TO                              TAL SERVICIO, VAY A EN PERSONA 0 LLAME POR TELEFONO A LA OF!CINA
 FIND OUT WHERE YOU CAN GET LEGAL HELP. THIS OFFICE CAN                             CUYA DIRB:CION SE ENCUENTRA ESCRITA ABAJO PARA AVERIGUAR
 PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.                                DONDE SE PUEDE CONSEGUIR ASISTENCIA LEGAL. ESTA OFICINA PUEDE
 IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY                             PROPORCIONARLE LA IN~URMACION SOBRECONTRATAR A UN ABOOADO.
 BE ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES                             SI USTED NO TIENE DINERO SUFICIENTE PARA PAGAR A UN ABOOADO,
 THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A                             ESTA OFICINA PUEDE PROPORCIONARLE INFORMACION SOBRE AGENCIAS
 REDUCED FEE OR NO FEE                                                              QUE OFRECEN SERVICIOS LEGALES A PERSONAS QUE CUMPLEN LOS
                                                                                    REQUISITOS PARA UN HONORARIO REDUCIDO 0 NINGUN HONORAR!O.'
                            LAWYER REFERRAL SERVICE
                            One Reading Center                                                   SERVICIO DE REFERENCIA LEGAL
                            1101 Market Street                                                   One Readina Center
                            Philadelphia, Pennsylvania 19107                                     1101 Market Street
                            (215) 238-6333                                                       Filadelfia, Pennsylvania 19107
                                                                                                 Telafono (215) 238-6333
      Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 13 of 120




                              FOURTH AMENDED COMPLAINT

        Plaintiff Soomi Amagasu, both Individually and as the Spouse and Power of Attorney for

Francis Amagasu brings the within lawsuit against the Defendants Fred Beans Family of

Dealerships, Fred Beans Ford, Inc., Fred Beans Ford, Inc. d/b/a Fred Beans Family of

Dealerships, Fred Beans Kia of Limerick, Fred Beans Motors of Limerick, Inc., and Fred Beans

Motors of Limerick, Inc. d/b/a Fred Beans Kia of Limerick (hereinafter collectively refeITed to as

the "Fred Beans Defendant") which are domestic Pennsylvania business entities that regularly

conduct business in Philadelphia County, Defendant Mitsubishi Motors No1th America, Inc. a

foreign corporation which is actively registered with Pennsylvania's Department of State to

regularly conduct business in the Commonwealth of Pennsylvania and has designated its

registered agent in Pennsylvania in Philadelphia County, and Defendant Mitsubishi Motors

Corporation, a foreign corporation that is headquartered at the address set fmth in the Caption,

and which regularly conducts business in Philadelphia County. Hereinafter, Defendant

Mitsubishi Motors North America, Inc. and Defendant Mitsubishi Motors Corporation are

collectively referred to as "The Mitsubishi Defendants".

        All of the patty-defendants in this case are alleged to be joint tortfeasors.

                                  INTRODUCTORY ALLEGATIONS

        1.     This is an action for damages against Defendants in excess of Fifty Thousand

Dollars ($50,000.00).

       2.      Plaintiffs are citizens and residents of the Commonwealth of Pennsylvania, and

reside at the address set forth in the Caption.


                                                  3
      Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 14 of 120




        3.      On November 11, 2017, Plaintiff Francis Amagasu was catastrophically injured

when the vehicle he was operating as a seatbelted driver, a Pennsylvania-registered 1992

Mitsubishi 3000 GT bearing a Pennsylvania license plate 3M94 (hereinafter ''the subject

vehicle") lost control and subsequently rolled over in Buckingham Township, Pennsylvania.

        4.      Upon information and belief, the subject vehicle was manufactured by the

Mitsubishi Defendants and was repeatedly inspected for roadworthiness by the Fred Beans

Defendants.

        5.      As a result of the subject vehicle losing control on the roadway, it left the

roadway and subsequently experienced a rollover.

        6.     During the rollover sequence, design and manufacturing defects in the vehicle and

the vehicle's restraint system caused Francis Amagasu to become partially ejected or,

alternatively, interacting with the roof and/or other vehicle structures.

       7.      As a result of the crash and rollover sequence, Francis Amagasu sustained

catastrophic injuries to his spine, neck, head, and body, that have rendered him paralyzed and

totally incapable of caring for himself.

       8.      Due to Francis Amagasu's catastrophic injuries, on or about January 11, 2018, a

durable power of attorney was executed thereby designating Plaintiff Soomi Amagasu to act on

her spouse's behalf

       9.      At all times material, the Mitsubishi Defendants were and are foreign corporations

with principal places of business at the addresses set forth in the Caption. The Mitsubishi

Defendants, which have a registered agent in Philadelphia County pursuant to their filing with

Pennsylvania's Department of State, were and are authorized to do business throughout the


                                                  4
      Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 15 of 120




Commonwealth of Pennsylvania and the County of Philadelphia for which they receive

substantial revenue.

        10.     The Mitsubishi Defendants submitted themselves to the jurisdiction and venue of

this Court via general personal jurisdiction, including but not limited to the fact that the

Mitsubishi Defendants have registered with the Commonwealth of Pennsylvania's Department of

State (resulting in jurisdiction over the Mitsubishi Defendants pursuant to the Pennsylvania

Superior Court's holding in Webb-Benjamin and other controlling law), as well as specific

personal jurisdiction, particularly in light of the fact that this case involves a crash that occurred

in the Commonwealth of Pennsylvania with resulting injuries and damages to citizens and

residents of the Commonwealth of Pennsylvania, and Philadelphia County is a county in which

the Mitsubishi Defendants have a designated registered agent (having represented as such with

the Commonwealth of Pennsylvania's Department of State) and is also a county in which the

Mitsubishi Defendants regularly conduct business. Moreover, the Mitsubishi Defendants

regularly sell vehicles and vehicle component parts in the Commonwealth of Pennsylvania, and

despite knowing (and/or being on constructive notice) that the subject vehicle was owned and

registered to a resident in the Commonwealth of Pennsylvania, failed to send relevant and

adequate warnings about the defects in the vehicle to Plaintiffs.

       11.     At all times material hereto, the Fred Beans Defendants were and are active

domestic Pennsylvania business entities with headquarters at the addresses reflected in

the Caption.

       12.     Upon information and belief, the Fred Beans Defendants regularly conduct

business in Philadelphia County. By way of example, the Fred Beans Defendants own, operate,


                                                  5
      Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 16 of 120




and control a website which has the following page: https://www.fredbeans.com/certified-pre-

owned-cars-philadelphia-pa/. When this page is accessed, the following language appears:

"When you're searching for top-quality certified pre-owned cars in Philadelphia, PA, you need

to stop by Fred Beans today."

        13.    Moreover, when the Fred Beans Defendants' official website is accessed

(https://www.fredbeans.com/used-cars-philadelphia-pa/) the following language is present which

clearly demonstrates that the Fred Beans Defendants regularly conduct significant business in

Philadelphia County:

               The City of Brotherly Love, Philadelphia, is one of the most storied
               metropolitan areas in the country. Instrumental in the American Revolution
               and serving as the signing place of the Constitution, you'll find interesting
               history around every corner in this one-of-a-kind city.

               Despite possessing such a long and rich history, Philadelphia doesn't skimp
               on modern conveniences, offering its citizens and visitors numerous options
               for fun and recreation. From multiple professional sports teams to numerous
               world-class museums and a variety of shopping options, Philadelphia truly
               has something for everyone.

               Because Philadelphia is such a large, fun-filled location, you need reliable
               transportation so you can see everything the city offers. Finding the best used
               cars in Philadelphia, PA, is as easy as paying a quick visit to Fred Beans
               Used.

       14.     Alternatively, the Fred Beans Defendants are subject to venue in Philadelphia

County pursuant to the joint tortfeasor rule, given that the Mitsubishi Defendants regularly

conduct business in Philadelphia County and have a designated agent in Philadelphia County.

       15.     At all material times, all of the party-defendants, all of which are joint tortfeasors,

were acting by and through their employees, actual agents, and ostensible agents, all of whom

were operating within the course and scope of their employment.


                                                  6
      Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 17 of 120




                                         THE PRODUCTS

          16.   Plaintiffs incorporate by reference all of the above Paragraphs as if set forth fully

herein.

          17.   The products involved in this Fomth Amended Complaint are the subject vehicle

and all of its component paits including, but not limited to its structures, its occupant restraint

system (including seatbelts), and all other complained-of component parts.

          18.   The subject vehicle was, upon information and belief, maintained, inspected,

serviced, repaired, and/or released by the Fred Beans Defendants.

                                         THE INCIDENT

          19.   Plaintiffs incorporate by reference all of the above Paragraphs as if set f011h fully

herein.

          20.   On November 11, 2017 at approximately 1:58 p.m., the subject vehicle was being

driven by Francis Amagasu on Pineville Road, eastbound, in Buckingham Township,

Pennsylvania.

          21.   Francis Amagasu was wearing his seatbelt.

          22.   In the front passenger seat was Katsutoshi Amagasu who was, likewise, wearing

his seatbelt.

          23.   As the subject vehicle attempted to maneuver around another vehicle, it lost control,

left the roadway and subsequently rolled over.

          24.   The loss of control was caused by the negligent maintenance, repairs, and

inspections performed by the Fred Beans Defendants as discussed more thoroughly below.


                                                  7
      Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 18 of 120




          25.   During the rollover sequence, design and manufacturing defects in the subject

vehicle's restraint system (as discussed more thoroughly below) caused Francis Amagasu

injuriously becoming partially ejected and/or interacting with the roof and/or other vehicle

structures.

          26.   As a result, Francis Amagasu suffered catastrophic injuries resulting in

quadriplegia, paralysis, an inability to care for himself, as well as significant and ongoing

conscious pain and suffering.

          27.   As a result of the subject incident, the defective condition of the subject vehicle,

and the negligent conduct of all the party-defendants, Francis Amagasu has sustained serious and

permanent injuries, including but not limited to quadriplegia, necessitating surgeries as well as

likely future surgeries, and significant conscious pain and suffering, as well as anxiety and other

physiological, psychological and functional disturbances, the full extent of which injuries,

conditions and disturbances are not yet known, and some or all of which may be permanent in

nature.

          28.   As a result of the subject incident, the defective condition of the subject vehicle,

and the negligent conduct of all the party-defendants, Francis Amagasu has suffered and may

continue in the future to suffer loss of earnings and/or earning capacity; he has required and may

in the future continue to require medical care (including but not limited to psychiatric and

psychological care), surgical care and hospital care, and has incmTed and may in the future

continue to incur expenses for medicines, hospital and medical care to attend to, treat and attempt

to alleviate, minimize and/or cure his conditions.


                                                  8
      Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 19 of 120




          29.     As a result of the subject incident, the defective condition of the subject vehicle,

and the negligent conduct of all the patty-defendants, Francis Amagasu has suffered injuries which

have precluded him and may in the future continue to preclude him from enjoying the ordinary

pleasures of life and participating in his ordinary activities and obligations; further he has suffered

and may in the future continue to suffer pain, mental anguish, loss of "well-being" and other such

intangible losses.

          30.     Furthermore, Plaintiff Soomi Amagasu, who is Plaintiff Francis Amagasu's power

of attomey (and also his spouse) pursues all claims against all paity-defendants for out of pocket

expenses related to the considerable sums that she has spent caring for her beloved husband.

          31.     Additionally, Plaintiff Soomi Amagasu seeks relief against all of the party-

defendants for the significant loss of consortium, love, affection, companionship, service,

guidance, tutelage, comfort, and care of her husband.

                                               COUNT I

                STRICT LIABILITY AGAINST THE MITSUBISHI DEFENDANTS

          32.     Plaintiffs incorporate by reference all of the above Paragraphs as if set forth fully

herein.

          33.     The Mitsubishi Defendants are in the business of manufacturing, designing, testing,

assembling, marketing and selling 1992 Mitsubishi 3000 GTs, including the vehicle that is the

subject of this lawsuit.

          34.     The subject vehicle was defective and unreasonably dangerous to the ultimate

users, operators or consumers, including Francis Amagasu, pursuant to both a risk-benefit analysis


                                                    9
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 20 of 120




and a consumer expectation analysis, when it was designed, manufactured, tested, assembled,

marketed, distributed, and sold by the Mitsubishi Defendants for reasons including but not limited

to the following:

               (a)    The subject vehicle was defective and unreasonably dangerous because
                      it was neither designed, manufactured, tested, assembled, marketed,
                      distributed, and/or sold with a roof and related vehicle structures that
                      were adequately strong and would prevent, resist, and/or protect
                      against significant crush and intrusion into the occupant survival space
                      during an accident and/or rollover, including the subject incident;

               (b)    The subject vehicle was defective and unreasonably dangerous
                      because it was neither designed, manufactured, tested, assembled,
                      marketed, distributed, and/or sold with a proper restraint system with
                      a safe seatbelt that would adequately protect and/or restrain its
                      occupants (including preventing partial ejection and/or impact with
                      the roof and other vehicle structures), during an accident and/or
                      rollover, including the subject incident;

               (c)    The subject vehicle was defective and unreasonably dangerous
                      because it was neither designed, manufactured, tested, assembled,
                      marketed, distributed, and/or sold with a proper restraint system that
                      would limit excessive head and/or body excursion and/or partial
                      ejection of its occupants during an accident and/or rollover, including
                      the subject incident;

               (d)    The subject vehicle was defective and unreasonably dangerous
                      because it was neither designed, manufactured, tested, assembled,
                      marketed, distributed, and/or sold in a way that could withstand
                      ordinary and foreseeable damage, including but not limited to
                      damage to its roof and related vehicle structures, during an accident
                      and/or rollover, including the subject incident;

               (e)    The subject vehicle was defective and unreasonably dangerous
                      because it was neither designed, manufactured, tested, assembled,
                      marketed, distributed, and/or sold in a way that would adequately
                      protect the vehicle's occupants during an accident and/or rollover,
                      including the subject incident including, but not limited to occupants
                      sitting in the driver's seat;

               (f)   The subject vehicle was defective and unreasonably dangerous
                     because it was neither designed, manufactured, tested, assembled,

                                               10
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 21 of 120




                       marketed, distributed, and/or sold with seats that could withstand
                       ordinary and foreseeable damage during an accident or rollover,
                       including but not limited to the subject incident;

               (g)    The subject vehicle was defective and unreasonably dangerous
                      because it was neither designed, manufactured, tested, assembled,
                      marketed, distributed, and/or sold without a steering system that
                      would reasonably and safely respond to driver's steering inputs;

               (h)    The subject vehicle was defective and unreasonably dangerous
                      because the vehicle failed to meet all applicable and reasonable safety
                      standards including but not limited to internal standards and federal
                      motor vehicle safety standards and other reasonable standards;

               (i)    The subject vehicle was generally defective and unreasonably
                      dangerous in its design, manufacture, testing, assembly, marketing,
                      distribution, and or sale because it failed to provide adequate
                      protection when being operated as advertised and marketed and was
                      furnished without adequate warnings; and

               (j)    The subject vehicle was defective and unreasonably dangerous due to
                      the inadequacy or absence of warning stickers, placards, or any
                      proper documentation, or notice to alert users regarding the
                      hazardous conditions, as stated above, including the lack of any
                      adequate warnings sent to Plaintiffs despite the Mitsubishi
                      Defendants being aware that the vehicle was registered to a
                      Pennsylvania resident.

       3 5.    On or about November 11, 2017, the subject vehicle and all of its relevant

component parts were substantially unchanged from its condition, when sold and distributed by

the Mitsubishi Defendants with the exception of the repair and maintenance work performed by

the Fred Beans Defendants.

       36.    For the reasons set forth above, the subject vehicle was unreasonably dangerous

to foreseeable users and occupants, including Francis Amagasu who was reasonably restrained

and was utilizing the vehicle in an ordinary and foreseeable manner.

       37.    The defect(s) described above directly and proximately caused Francis


                                               11
      Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 22 of 120




Amagasu's catastrophic personal injuries, in that it or they directly and in natural and continuous

sequence produced, contributed substantially or enhanced Francis Amagasu's injw-ies.

          38.   The actions of the Mitsubishi Defendants, as set fo1th above, constitute willful

and wanton misconduct in disregard of the rights and safety of Francis Amagasu and other

Pennsylvania residents and drivers, and waiTant the imposition of punitive damages against the

Mitsubishi Defendants.

          WHEREFORE, Plaintiffs demand judgment against the Mitsubishi Defendants, jointly

and severally, for compensatory damages, for punitive damages and for costs in excess of

$50,000.00 and such other relief as this Comt deems just and for a trial by jury on all issues so

triable as a matter of right.

                                             COUNT II

                NEGLIGENCE AGAINST THE MITSUBISID DEFENDANTS

          39.   Plaintiffs incorporate by reference all of the above Paragraphs as if set forth fully

herein.

          40.   The Mitsubishi Defendants knew or in the exercise of due care should have known

that the subject vehicle would be used without inspection by Plaintiffs and Plaintiff Francis

Amagasu in an unreasonably dangerous condition and would create a foreseeable and

unreasonable zone of risk of haim to the occupants of the subject vehicle, including Plaintiff

Francis Amagasu.

          41.   The Mitsubishi Defendants were under a duty to properly and adequately design,

manufacture, assemble, test, inspect, label, provide adequate warnings for, package, distribute

and/or sell the subject vehicle in a reasonably safe condition so as not to present a danger to


                                                 12
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 23 of 120




members of the general public, including Francis Amagasu who reasonably and expectedly under

ordinary circumstances would come into contact with the vehicle.

       42.     The Mitsubishi Defendants breached their duty by negligently designing,

manufacturing, assembling, testing, inspecting, labeling, packaging, failing to wam, marketing,

distributing and/or selling the subject vehicle when it was not in a reasonably safe condition for

foreseeable use for reasons including, but not limited to the following:

               (a)    Failing to design, manufacture, test, assemble, market, distribute,
                      and/or sell the subject vehicle with a roof and related vehicle structures
                      that were adequately strong and would prevent, resist, and/or protect
                      against significant crush and intrusion into the occupant survival space
                      during an accident and/or rollover, including the subject incident;

               (b)    Failing to design, manufacture, test, assemble, market, distribute,
                      and/or sell the subject vehicle with a proper restraint system that
                      would adequately protect and/or restrain its occupants (including
                      preventing partial ejection and/or impact with the roof and other
                      vehicle structures), during an accident and/or rollover, including the
                      subject incident;

               (c)    Failing to design, manufacture, test, assemble, market, distribute,
                      and/or sell the subject vehicle with a proper restraint system that
                      would limit excessive head and/or body excursion and/or partial
                      ejection of its occupants during an accident and/or rollover, including
                      the subject incident;

              (d)     Failing to design, manufacture, test, assemble, market, distribute,
                      and/or sell the subject vehicle in a way that could withstand ordinary
                      and foreseeable damage, including hut not limited to damage to its
                      roof and related vehicle structures, during an accident and/or
                      rollover, including the subject incident;

              (e)     Failing to design, manufacture, test, assemble, market, distribute,
                      and/or sell the subject vehicle in a way that would adequately protect
                      the vehicle's occupants during an accident and/or rollover, including
                      the subject incident including, but not limited to occupants sitting in
                      the driver's seat;

              (f)     Failing to design, manufacture, test, assemble, market, distribute,

                                                13
      Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 24 of 120




                       and/or sell the subject vehicle with seats that could withstand
                       ordinary and foreseeable damage during an accident or rollover,
                       including but not limited to the subject incident;

               (g)     Failing to design, manufacture, test, assemble, market, distribute,
                       and/or sell the subject vehicle with a steering system that would
                       reasonably and safely respond to driver's steering inputs;

               (h)     Failing to design, manufacture, test, assemble, market, distribute,
                       and/or sell the subject vehicle in a way that met all applicable and
                       reasonable safety standards including but not limited to internal
                       standards and federal motor vehicle safety standards and other
                       reasonable standards;

               (i)    Failing to design, manufacture, test, assemble, market, distribute,
                      and/or sell the subject vehicle in a way that provided adequate
                      protection when being operated as advertised and marketed and
                      likewise failing to design, manufacture, test, assemble, market,
                      distribute, and/or sell the subject vehicle with adequate warnings; and

               (j)    Failing to design, manufacture, test, assemble, market, distribute,
                      and/or sell the subject vehicle with adequate warning stickers,
                      placards, or any proper documentation, or notice to alert users
                      regarding the hazardous conditions, as stated above, despite the
                      Mitsubishi Defendants being aware that the vehicle was registered to
                      a Pennsylvania resident.

       43.     The negligence described above directly and proximately caused Francis

Amagasu's catastrophic injuries, in that it or they directly and in natural and continuous sequence

produced, contributed substantially or enhanced Francis Amagasu's injuries.

       44.     The actions of the Mitsubishi Defendants as set forth above constitute willful and

wanton misconduct in disregard of the rights and safety of Francis Amagasu and other

Pennsylvania residents and drivers, and warrant the imposition of punitive damages against the

Mitsubishi Defendants.

       WHEREFORE, Plaintiffs demand judgment against the Mitsubishi Defendants jointly

and severally, for compensatory damages, for punitive damages and for costs in excess of

                                               14
      Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 25 of 120




$50,000.00 and such other relief as this Comt deems just and for a trial by jury on all issues so

triable as a matter of right.

                                             COUNT III

                 NEGLIGENCE AGAINST THE FRED BEANS DEFENDANTS

           45.   Plaintiffs incorporate by reference all of the above Paragraphs as if set forth fully

herein.

          46.    1ne Fred Beans Defendants, which maintained, inspected, serviced, repaired,

and/or released the subject vehicle prior to the crash, were under a duty to properly and adequately

maintain, inspect, service, repair, provide adequate warnings for, and release the subject vehicle

in a reasonably safe condition so as not to present a danger to members of the general public who

reasonably and expectedly under ordinary circumstances would come into contact with the subject

vehicle.

          47.    The Fred Beans Defendants breached their duties by negligently maintaining.

inspecting, servicing, repairing, providing adequate warnings for, and releasing the subject vehicle

when it was not in a reasonably safe condition for foreseeable use, for reasons including but not

limited to the following:



                 (a)    Failing to properly maintain, inspect, service, repair, provide adequate
                        warnings for, and release the subject vehicle in a manner that caused it
                        to have a proper alignment;

                 (b)    Failing to properly maintain, inspect, service, repair, provide adequate
                        warnings for, and release the subject vehicle in a manner that would
                        allow it to be steered properly during foreseeable driving conditions;

                 (c)    Failing to properly maintain, inspect, service, repair, provide adequate
                        warnings for, and release the subject vehicle in a way that would allow

                                                  15
      Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 26 of 120




                       the subject vehicle to safe in terms of the vehicle's handling, braking,
                       cornering, and steering during foreseeable driving conditions;

               (d)     Failing to properly and adequately repair, service, maintain, inspect
                       and/or release the subject vehicle in a way that met all applicable and
                       reasonable safety standards including but not limited to internal
                       standards and industry standards and other reasonable standards;

               (e)     Failing to properly and adequately repair, service, maintain, inspect
                       and/or release the subject vehicle in a way that provided adequate
                       protection to occupants when being operated as advertised and
                       marketed and releasing the subject vehicle without adequate warnings;

               (t)    Failing to properly and adequately repair, service, maintain, inspect
                      and/or release the subject vehicle with adequate warning stickers,
                      placards, or any proper documentation, or notice to alert users,
                      regarding the hazardous conditions, as stated above;

               (g)    Failing to employ only reasonable and competent employees and
                      agents, including but not limited to all individuals responsible for
                      performing testing, inspections, service, repairs and/or maintenance on
                      the subject vehicle;

               (h)    Failing to properly train all employees and agents, including but not
                      limited to all individuals responsible for performing testing,
                      inspections, repairs, service, and/or maintenance on the subject vehicle;

               (i)    Failing to properly supervise all employees and agents, including but
                      not limited to individuals responsible for performing testing,
                      inspections, repairs, service, and/or maintenance on the subject vehicle;

               (j)    Failing to properly inspect all repairs, services, and maintenance
                      performed by the employees and agents on the subject vehicle; and


               (k)    Failing to properly test the subject vehicle after all repairs, services,
                      and/or maintenance was performed by the employees and agents on the
                      subject vehicle.

       48.     The negligence described above directly and proximately caused Francis

Amagasu's catastrophic injmies, in that it or they directly and in natural and continuous sequence

produced, contributed substantially or enhanced Francis Amagasu's injuries.

                                               16
      Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 27 of 120




          WHEREFORE, Plaintiffs demand judgment against the Fred Beans Defendants, jointly

and severally, for compensatory damages and for costs in excess of $50,000.00 and such other

relief as this Court deems just and for a trial by jury on all issues so triable as a matter of right.

                                             COUNT IV

                LOSS OF CONSORTIUM AGAINST ALL PARTY DEFENDANTS

          49.    Plaintiffs incorporate by reference all of the above Paragraphs as if set fo1th fully

herein.

          50.    At all times material herein, Soomi Amagasu has been the spouse of Francis

Amagasu.

          51.    As a result of the aforesaid conduct of the party-defendants and the ensuing

catastrophic injuries to Francis Amagasu, Soomi Amagasu has in the past been deprived and may

in the future continue to be deprived of the love, affection, companionship, service and

consortium of her spouse.

          52.     Accordingly, Soomi Amagasu seeks, from all party-defendants, all recognized

and recoverable loss of consortium damages in her capacity as Francis Amagasu's spouse.

          WHEREFORE, Plaintiff Soomi Amagasu demands judgment against Defendants, jointly

and severally, for compensatory damages, and for costs in excess of $50,000.00 and such other

relief as this Comt deems just and for a trial by jury on all issues so triable as a matter of right.




                                                  17
    Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 28 of 120




                                 Respectfully submitted,

                                 EISENBERGt ROTHWEILERt WINKLERt
                                 EISENBERG & JECKt P.C.


                           BY:
                                 DANI    J. SHERRY JR., ESQU
                                 NANCY J. WINKLER, ESQUIRE
                                 STEWART J. EISENBERG., ESQUIRE
                                 Attomeys for Plaintiffs

DATE: June 5. 2019




                                  18
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 29 of 120




                                           VERIFICATION

        I, Daniel J. Sherry Jr., attorney for the Plaintiffs herein, hereby verify that the facts set forth

in the foregoing Fourth Amended Complaint are true and correct to the best of my knowledge,

information and belief, and this statement is made subject to the penalties of 18 Pa. C.S.A. § 4904

relating to unsworn falsification to authorities.




DATE: June 5, 2019
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 30 of 120




                                 CERTIFICATE OF SERVICE

       I, Daniel J. Sherry, Jr., Esquire, attorney for the within named plaintiffs, hereby certify

and state that a true and correct copy of the within Fourth Amended Complaint was served via

email upon all counsel of record.


                                              EISENBERG, ROTHWEILER,
                                              WINKLE~ JECK, P.C.

                                      BY:
                                               /
                                                   ~                  -
                                                      LINDA SCHMITT,
                                                      Legal Assistant to
                                                      DANIEL J. SHERRY, JR., ESQUIRE
                                                      Attorney for Plaintiffs




DATE: June 5, 2019
Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 31 of 120




                        Exhibit B
 Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 32 of 120




 SOOMI AMAGASU, both Individually and            COURT OF COMMON PLEAS
 as Spouse and Power of Attorney for             PHILADELPHIA COUNTY
 FRANCIS AMAGASU
                                                 NOVEMBER TERM, 2018
                 Plaintiffs                      No.: 02406

          v.

 FRED BEANS FAMILY OF                            JURY TRIAL DEMANDED
 DEALERSHIPS, FRED BEANS FORD,
 INC., FRED BEANS FORD, INC. d/b/a
 FRED BEANS FAMILY OF
 DEALERSHIPS, FRED BEANS KIA OF
 LIMERICK, FRED BEANS MOTORS OF
 LIMERICK, INC., FRED BEANS
 MOTORS OF LIMERICK, INC. d/b/a
 FRED BEANS KIA OF LIMERICK,
 MITSUBISHI MOTORS NORTH
 AMERICA, INC., MITSUBISHI
 MOTORS CORPORATION

                 Defendants.

    AFFIDAVIT OF HIDEKI EBATA IN SUPPORT OF DEFENDANT MITSUBISHI
    MOTORS CORPORATION'S PRELIMINARY OBJECTIONS TO PLAINTIFF'S
                     SECOND AMENDED COMPLAINT

         I, HIDE KI EBA TA, declare under penalty of perjury that the following statements are true

and correct to the best of my knowledge and belief:

         I.     I am employed by Mitsubishi Motors Corporation ("MMC") as a General Manager

in the Legal Department. I have personal knowledge of the matters set forth herein, and if called

upon to do so, I could and would competently swear thereto.

         2.     I have read Plaintiff's Complaint and Second Amended Complaint filed in this

Court.

         3.     MMC is a foreign corporation headquartered in Minato-Ku, Tokyo, Japan. MMC's

principal place of business is in Japan. MMC is publicly traded on the Tokyo Stock Exchange.

MMC's offices and financial and human resources, and corporate records are maintained in Japan.
 Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 33 of 120




       4.       I understand the vehicle at issue in this case is a U.S. bound 1992 Mitsubishi 3000

GT. MMC designed, developed, tested, and assembled the U.S. bound 1992 Mitsubishi 3000 GT

in Japan.

       5.       MMC did not sell the subject 3000 GT in Pennsylvania or receive payment for the

subject 3000 GT in Pennsylvania. MMC did not sell the subject 3000 GT directly to Plaintiff.

       6.       MMC exported/sold the subject 3000 GT to Mitsubishi Motors North America, lnc.

("MMNA") and shipped the vehicle to the Tacoma, Washington port of entry in approximately

January 1992.

       7.       Upon information and belief, MMNA sold the subject 3000 GT to an independently

owned dealership in Seattle, Washington. MMC was not involved in this transaction or any

subsequent transaction involving the subject 3000 GT.

       8.       MMC was not involved in the transfer of the subject 3000 GT to Pennsylvania.

       9.       MMC is not registered to conduct business in Pennsylvania and has no registered

agent for service of process in Pennsylvania. It has no offices, manufacturing facilities, or other

permanent locations in the state of Pennsylvania.

       10.      MMC does not market, distribute, or sell Mitsubishi vehicles, including the subject

3000 GT, to dealers or the general public in the United States, including the Commonwealth of

Pennsylvania.

       I declare under penalty of perjury that the foregoing is true and correct.




                                                 2
 Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 34 of 120




                                     /=Y.~
                                     HIDEKI EBA TA


Sworn and subscribed to me,


            ;r
Thi• ,~t:d•y Ar 2~               ,
   '~[INM!!A
     HIDEKI NIIKURA
Notary Public

My commission expires    N /A




                                 3
Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 35 of 120




     Registered No. 29            of    2019




                    NOTARIAL CERTIFICATE


      On this 12th day of April, 2019, before me, Hideki
     Niik:ura, a notary in and for Tokyo Legal Affairs Bureau,
     personally appeared HIDEKI EBATA, General Manager,
     Legal      Department        of MITSUBISHI         MOTORS
     CORPORATION, with satisfactory evidence of his
     indentification, swore before me, in accordance with the
     legal procedure, that the statement in the attached
     document is truthful, and affixed his signature to the
     attached document.
      Witness, I set my hand and seal




 1
  /C:~E:~~,::-BuREAu ~ 27iik
  ~~1 .~li:S.. A-:s,,$ ,!    11
                                       Hideki Niikura
     '', MIMro-Ku, TOKYO.JAPAN     Notary, Shiba Notary's Office
                                   Tokyo Legal Affairs Bureau
                                   19-14, 3-chome, Nishishimbashi
                                   Minato-ku, Tokyo, Japan.
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 36 of 120
                         ·V: hl1: 3 l {f: -fHl'HfS 2 9
                                                            lil                      illE

      =~ § ifJ1f[I~t*:I:t:f:;t±
               1~      fj} ff~           f_l:i ~ ff~ ~                     ¥I ~ :Jfj ;fM (HIDEKI EBAT A)
      ~:t ,
      G ::. t:
                rt IE 0) r- *1l i:: tt -c ,
                      ~ ~ W G t::_
                                            J
                                         l: , ::.
                                                        *   0
                                                    :h t:: !i-   ~
                                                                  ITT£   A 0) iID llrJ l" , c. o) iliE ~ o) ~c il~JUJs • ~ l" ct>
                                                                     G t::_ o




 _t ~c ~ ~ Ii , Jft Ji( ~ 3 JiV Ji}f Ji4 ~ mE A                  (J) ~ ~     1: ffi )!! ~   1t'   'il   (J)   -C ~ ~ , iJ' 0   ,   .:C- (J) 1ftl r:p Ii ,
a~   (J)   b   (J)   -c ~ J.i .::   c ~ ~iE 11}1 -t z   0



     '¥'1.X:3 1 ~ 4                  JJ l 2 Fl


                                                                                        {$

                                                                 APOSTILLE
                                            (Convention de La Haye du 5 octobre 1961)

                           1. Country: JAPAN
                               This public document
                           2. has been signed by                   Hideki        NIIKURA
                          3. acting in the capacity of Notary of the Tokyo Legal Affairs Bureau
                           4. bears the seal/stamp of                       Hideki    NIIKURA,                  Notary
                                                                     Certified
                          5. atTokyo                                            6.    Apr i I 1 2 , 2 0 1 9
                          7. by the Ministry of Foreign Affairs
                          s.   19- Ng 0 1 122 9
                          9. Seal/stamp:                                        10. Signature




                                                                                      Toshie TANAKA
                                                                              For the Minister for Foreign Affairs
Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 37 of 120




                        Exhibit C
      Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 38 of 120




 CAMPBELL CONROY O'NEIL, P.C.
 BY: William J. Conroy, Esquire
        Emily J. Rogers, Esquire
 Attorney l.D. Nos.: 36433/309033
 1205 Westlakes Drive, Suite 330
 Berwyn, PA 19312
 (610) 964-1900
 Attorneys for Defendant,
 Mitsubishi Motors North America, Inc.

 SOOMI AMAGASU, both Individually and             COURT OF COMMON PLEAS
 as Spouse and Power of Attorney for              PHILADELPHIA COUNTY
 FRANCIS AMAGASU
                                                  NOVEMBER TERM, 2018
                   Plaintiffs                     No.: 02406

             v.

 FRED BEANS FAMILY OF                             JURY TRIAL DEMANDED
 DEALERSHIPS, FRED BEANS FORD,
 INC., FRED BEANS FORD, INC. d/b/a
 FRED BEANS FAMILY OF
 DEALERSHIPS, FRED BEANS KIA OF
 LIMERICK, FRED BEANS MOTORS OF
 LIMERICK, INC., FRED BEANS
 MOTORS OF LIMERICK, INC. d/b/a
 FRED BEANS KIA OF LIMERICK,
 MITSUBISHI MOTORS NORTH
 AMERICA, INC., MITSUBISHI
 MOTORS CORPORATJON

                   Defendants.

        AFFIDAVIT OF JORGEN WETERRINGS IN SUPPORT OF DEFENDANT
                MITSUBISHI MOTORS NORTH AMERICA, INC.'S
            PRELIMINARY OBJECTIONS TO PLAINTIFF'S COMPLAINT

STATE OF CALIFORNIA
COUNTY OF ORANGE
     BEFORE ME, the undersigned authority, on this day personally appeared Jorgen

Weterrings, who on his oath deposed and stated as follows:

        1.        My name is Jorgen Weterrings. I am over the age of 18 and competent to make this

affidavit.
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 39 of 120




          2.    I am currently employed as the Assistant General Counsel and Director of Legal

Affairs - Products for Mitsubishi Motors North America, Inc. ("MMNA"). I have worked at

MMNA for over 16 years. I have personal knowledge of the facts set forth in this affidavit

based on my position with the company, my review of corporate records, and consultation with

other employees. The facts in this affidavit are true and correct.

          3.    I have read Plaintiff's Complaint filed in this Court.

          4.    MMNA is a corporation, incorporated under the laws of the state of California, and

has its principal place of business in the state of California.

          5.    MMNA has never been incorporated under the laws of the state of Pennsylvania.

          6.    MMNA is not a resident of the state of Pennsylvania, and has never been a resident

of the state of Pennsylvania. It is not and has never been located in the state of Pennsylvania.

          7.    MMNA is registered to conduct business in the state of Pennsylvania, but it has no

offices, facilities, or other permanent locations in the state of Pennsylvania.

          8.    By virtue of my position, I am familiar with the general marketing and sale of the

1992 Mitsubishi 3000 GT. I am also knowledgeable as to the sale of the 1992 Mitsubishi 3000

GT that is the subject ofthis litigation (hereinafter, "subject 3000 GT").

          9.    MMNA distributes automotive vehicles, such as the subject 3000 GT, in the United

States.

          10.   MMNA did not design, manufacture, test, or assemble the subject U.S. bound

Mitsubishi 3000 GT.

          11.   Upon information and belief, Mitsubishi Motors Corporation designed,

manufactured, tested and assembled the subject 3000 GT in Japan.




                                                   2
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 40 of 120




        12.         MMNA received the vehicle from Mitsubishi Motors Corporation and sold the

subject 3000 GT to an independently owned dealership in Seattle, Washington. MMNA received

payment for the subject vehicle in the state of California.

       13.      MMNA did not sell the subject 3000 GT in Pennsylvania.

       14.      MMNA did not sell the subject 3000 GT directly to Plaintiff.

       15.      MMNA had no involvement in the subject 3000 GT's transfer to Pennsylvania.

       16.      MMNA does not design, manufacture, test, or assemble any goods in the state of

Pennsylvania.

       17.      MMNA does not directly sell any goods or services to consumers in the state of

Pennsylvania.

       Further affiant sayeth not.




                                                                AFFIANT




          :9
          1············1I
          f         _·
                              CLAUDIA SAHAGUN
                           NotaryPublic-Californi•
                               Orange County
                            Commission# 2229480
                                                       ..
                                                       -
                                                                NOTARY PUBLIC IN AND FOR   CA
                '        My Comm. Expires Jan 26, 2022          COUNTY OF Drc~V)~




                                                            3
Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 41 of 120




                        Exhibit D
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 42 of 120



                            William J. Ferren & Associates
                                   Attorneys At Law
                                    P. 0. Box 2903
                                  Hartford, CT 06104
                                      Phone (267)675-3017
                                       Fax (267) 675-3036

Brendan M. Howton, Attorney at Law
Direct Dial: (267) 675-3028
Email: bhowton@Jravelers.com

                                              June 24, 2019

Stewart J. Eisenberg, Esquire
Nancy J. Winkler, Esquire
Daniel J. Sherry, Jr., Esquire
Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C.
1634 Spruce Street
Philadelphia, PA 19103

       RE:      Soomi Amagasu, et. al. v. Fred Beans Family of Dealerships, et al.
                CCP, Philadelphia County- No: 181102406
                Claim Number: FDG4961
                Our File Number: 2018132951

Dear Counsel:

        Enclosed please find Defendants, Fred Beans Family of Dealerships, Fred Beans Ford,
Inc., Fred Beans Ford, Inc. d/b/a Fred Beans Family of Dealerships, Fred Beans of Kia of
Limerick, Fred Beans Motors of Limerick, Inc and Fred Beans Motors of Limerick, Inc. d/b/a
Fred Beans Kia of Limerick's Answer to Plaintiffs' Fourth Amended Complaint with New
Matter and New Matter Cross Claim regarding the above-referenced matter.

       Thank you for your attention to this.

                                        Very truly yours,



                                        Brendan M. Howton

BMH/bmh
Enclosure
cc:    William J. Conroy, Esquire I Emily J. Rogers, Esquire




                                   Not a Partnership or Professional Corporation
                        All attorneys are Employees of The Travelers Indemnity Company
                                        And its Property Casualty Affiliates
  Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 43 of 120




                         2019 ,lUN 24 p;112:        3ioncETOPLEAD
                                                       T01. rLAOOIPFSJ co.uEn:NDAl\.'TS
                        O~'F!Cf. C7 JUDll'~/;.L !IE.cc;r\:'9.UARIHE_REB\'NOTinEDTOPLJ:ADTIIE             '
                       fl·1·~5.,.1 Jun1l··•1.1     r,r~·r:~'"l. n·1 i~~<:REDANSWERWITHNEWMATI'ERA.NDNE\,.·
                                      i.:i " ' ' - '-·~ • 1\'"
                                                   w                i      CROSSCLAIMWrTHIN'JWENTY{20) DAVS

                                                       ~mv11

WILLJAM I. FERREN ct ASSOCIATES
BY: Brendan M. Howton, Esquire                         Attorney for Defendants,
       ID#: 209500                                     Fred Beans Family of Dealerships,
P.O. Box 2903                                          Fred Beans Ford, Inc., Fred Beans Ford, Inc.
Hartford, CT 06104                                     d/b/a Fred Beans Family of Dealerships,
267--675-3028                                          Fred Beans Kia of Limerick, Fred
                                                       Beans Motors of Limerick, Inc. and
                                                       Fred Beans Motors of Limerick, Inc. Wa
                                                       Fred Beans Kia of Limerick              ·


SOOMJ AMAOASU, both Individually end as                   PHILADELPHIA COUNTY
Spouse and Power of Attorney .for FRANCIS                 COURT OF COMMON PLEAS
AMAOASU

      v.
                                                          NOVEMBER TERM, 2018
FRED BEANS FAMILY OF DEALERSHIPS,                         NO.: 02406
FRED BEANS FORD, INC., FRED BEANS
FORD, INC. d/bla FRED BEANS FAMILY OF
DEALERSHIPS, FRED BEANS KIA OF
LIMERICK, FRED BEANS MOTORS OF
LIMERICK, INC., FRED BEANS MOTORS OF
LIMERICK, INC. d/b/a FRED BEANS KIA OF
LIMERICK. MITSUBISHI MOTORS NORTH
AMERICA, iNC., MITSUBISHI MOTORS
CQRPORATION


  DEFENDANTS• FRED BEANS FAMILY OF DEALERSHIPS. FRED BEANS FORP.
 INC.. FRED BEAN§ FOBD. INC D/B/A FUD BIANS FAMILY OF DEALERSHIPS.
  FRED BEANS KIA OF LIMERICK, FRED BEANS MQIQRS OF LIMERICK. INC.
  AND FRED DEANS MOTORS OF LIMERICK, INC. D/BIA FRED BMNS KIA Of
LIMERICK'S ANSWER TO PLAINTIFFS' FOURTH AMENDED COMfLAINJ WITH
              UEW W'ITER AND NEW MA'ITER CROSS CLAIM
    Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 44 of 120




        Defendants, Fred Beans Family of Dealerships, Fred Beans Ford, Inc., Fred Beans Ford,

 Inc. dlbla Fred Beans Family of Dealerships. Fred Beans Kia of Limerick, Fred Beans Motors of

 Limerick, Inc. and Fred Beans Motors of Limerick, Inc. d/b/a Fred Beans Kia of Limerick

 (hereinafter "Answering Defendants"). by and through their attorneys, William J. Ferren &

 Associates, file their Answer to Plaintiffs' Fourth Amended Complaint with New Matter and

 New Matter Cross Claim and, in suppon thereof, aver as follows:

                              INmoDUCTORY ALLEGATIONS
                                                         '··
         l.     Denied. The avennents contained in this paragraph of the Fourth Amended

. Complaint constitute conclusions of law to which no response is required. They are therefore

 denied and strict proof is demanded at time of trial.

        2.      Denied. After reasonable investigation, Answering Defendants are without

 knowledge or infonnation sufficient to fonn a belief as to the truth of the avennents contained in

 this paragraph of the Fourth Amended Complaint. They are therefore denied and strict proof is .

 demanded at time of trial.

        3.      Denied. After reasonable investigation, Answering Defendants are without

 knowledge or information sufficient to fonn a belief as to the truth of the avcnnents contained in

 this paragraph of the Fourth Amended Complaint. They are therefore denied and strict proof is

 demanded at time of trial.

        4.      Denied. After reasonable investigatie>n, Answering Defendants are without

 knowledge or information sufficient to fonn a belief as to the truth of the avcrments contained in

 this paragraph of the Fourth Amended Complaint. They are therefore denied and strict proof is .·

 demanded at time of trial. By way of further answer, the avennents of this paragraph 'Contain

 conclusions oflaw which are denied pursuant to Pa.R.Civ.P. 1029(e).
   Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 45 of 120




         5.     Denied. After reasonable investigation, Answering Defendants are without

knowledge or infonnation sufficient to fonn a belief as to the truth of the avcrments contained in

this paragraph of the Fourth Amended Complaint. They are therefore denied and strict proof is

demanded at time of trial.

         6.     Denied. After reasonable investigation, Answering Defendants. are without

knowledge or information sufficient to form a belief as to the truth of the averments contained in

this paragraph of the Fourth Amended Complaint. They are therefore denied and strict proof is

demanded at time of trial. By way of further answer, the averments of this paragraph contain

conclusions of law which are denied pursuant to Pa.R.Civ.P. 1029(e).

         7.     Denied. After reasonable investigation, Answering Defendants are without

knowledge or information sufficient to form a belief as to the truth of the avennents contained in

this paragraph of the Fourth Amended Complaint. They are therefore denied and strict proof is

demanded at time of trial.

         8.      Denied: After reasonable investigation, Answering Defendants are without

knowledge or information sufficient to form a belief as to the troth of the avennents contained in

this paragraph of the Fourth Amended Complaint They are therefore denied and strict proof is

demanded at time of trial.

         9-10. Denied. The averments contained in these para.graphs of Plaintiffs' Fourth

Amended Complaint are directed to parties other than Answering Defendants and thcrefo~, no

response is required. To the extent a response is deemed requiredt Answering Defendants deny

the avennents in these paragraphs of Plaintiffs' Fourth Amended Complaint as they contain

conclusions of law to which no responsive pleading is required under the Pennsylvania Rules of

Civ~l   Procedure pursuant to Pa.R.Civ.P. 1029(e).
  Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 46 of 120




       11.      Denied. The avennents contained in this paragraph of the Fourth Amended

Complaint constitute conclusions of law to whic:h no response is required. They are therefore

denied and strict proof is demanded at time of trial. By way of further answer, Fred Beans

Family of Dealerships is a PeMsylvania fictitious name with a registered address ·of3~60 Airport

Boulevard, Doylestown, Pennsylvania 18901 and a "doing business as" designation for Fre~

Beans ford, Inc. Fred Beans Ford, Inc. is a Pennsylvania corporation with a principal place of

business located at S76 N. Easton Road, Doylestown, PA 18902. Fred Beans Kia of Limerick is

a cancelled Pennsylvania fictitious name with a former address of 22 Auto Park Blvd., Limerick.

PA 19468. Fred Beans Motors of Limeri~ Inc. is a Pennsylvania corporation with a registered

address of 611 North & Sawmill Road, Doylestown, PA 18901 and fonnerly did business as

Fred Beans Kia of Llmerick.

        12.     Denied. The avennents contained in this paragraph of the Fourth Amended

Complaint constitute conclusions of law to which no response is required. They are therefore

denied and strict proof is demanded at tim,e of trial.

        13.     Denied. The-avennents contained in this paragraph of the Fourth Amended

Complaint constitute conclusions of law to which no respome is required. They are therefore

denied and strict proof is demanded at time oftrlal.

        14.     Denied. The averments contained in this paragraph of the Fourth Amended

Complaint constitute conclusions oflaw to which no response is required. They are therefore

denied and strict proof is demanded at time of trial.

        1S. .   Denied. Plaintiff fails to identify any empl~yees, actual agents and/or ostensible

agents in the averments of this paragraph making said avennents too vague in order for

Answering Defendants to fonnulate a response. They are therefore denied in that after
  Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 47 of 120




reasonable investigation, Answering Defendants are without knowledge or information sufficient

to fonn a belief as to the truth of the averments contained in ~is paragraph of the Fourth

Am~ Complaint.         They are therefore denied and ~ct proof is demanded at time of 1r~aL By

way of further answer, the avenncnts of this paragraph contain conclusions oflaw which are               .•

denied pUl'$uant to Pa.R.Civ.P. 1029(e).

                                        mEPRODUCTS
        16.    Answering Defendants incorporate by reference their Answers to paragraphs 1 ·

through 15 as though fully set ~orth at length herein.

        17.    Denied. After reasonable investigation, Answering Defendants are without

knowledge or information sufficient to form a belief as to the truth of the averments contained in · ·

this paragraph of the Fourth Amended Complaint. They are therefore denied and strict proof is

demanded at time of trial.

        18.    Denied. The avennents contained in this paragraph of the Fourth Amended

Complaint constitute conclusions of law to which no response is required. They are therefore

denied and strict proof is demanded at time of trial.

                                         THE INCIDENT

        19.    Answering Defendants incorporate by reference their Answers to paragraphs I

through 18 as though fully set forth at len&th herein.

       20.     Denied. After reasonable investigation, Answering Defendants are without

knowledge or infonn~tion sufficient to form a belief as to the truth of the avennents contained in

this paragraph of the Fourth Amended Complaint. They are therefore denied and strict proof is ·

demanded at time of trial.
           Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 48 of 120




                21.     Denied. After reasonable investigation, Answering Defendants are without

         knowledge or infonnation sufficient to form a belief as to the truth of the avennents contained in

         this paragraph of the Fourth Amended Complaint. They are therefore denied and strict proof is .

         demanded at time of trial.

                22.     Denied. After reasonable investigation. Answering Defendants are without
.,   I



         knowledge or infonnation sufficient to form a belief as to the truth   of the averments contained in   ·...


         this paragraph of the Fourth Amended Complaint. They are therefore denied and strict proof is

         demanded at time of trial.

                23.     Denied. After reasonable investigation, Answering Defendants are without

         knowledge or information sufficient to form a belief as to the truth of the avemients contained in

         chis paragraph of the Fourth Amended Complaint. They are therefore denied and strict proof is

         demanded at time of trial.

                24.     Denied. The avenneots contained in this paragraph of the Fourth Amended

                                                                                .
         Complaint constitute conclusions of law to which no response is required.     ThCy are therefore
         denied and strict proof is demanded at time of trial. By way of further answer, Answering

         Defendants specifically deny that they were negligent and demand strict proof thereo£

                25.     Denied. After reasonable investigation. Answering Defendants are without

         knowledge or infonnation sufficient to fonn a belief as to the truth of the averments contained in

         this paragraph of the Fourth Amended Complaint. They arc therefore denied and strict proof is

         demanded at time of trial. By way of further answer, the averments of this paragraph contain

         conclusions oflaw which are denied pursuant to Pa.R.Civ.P. 1029(e).

                26.     Denied. After reasonable investigation, Answering Defendants arc without

         knowledge or information sufficient to form a belief as to the truth of the averments contained in
   Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 49 of 120




this paragraph of the Fourth Amended Complaint. They are therefore denied and strict proof i.s

demanded at time of trial.

       27.     Denied. After reasonable investigation, Answering Defendants are without

knowledge or infonnation sufficient to form a belief as tQ the truth of the avennents contained in

1his paragraph of the Fourth Amended Complaint They are therefore denied and strict proof is

demanded at time of trial. By way of further answer, the avennents of this paragraph contain

conclusions of law which are denied pursuant to Pa.R.Civ.P. 1029(e). Moreovert Answering

Defendants specifically deny that they were negligent and demand strict proof thereof.

       28.     Denied. After reasonable investigation, Answering Defendants are without

knowledge or infonnation sufficient to fonn a belief as to the truth of the averments contained in

this paragraph of the Fourth Amended Complaint. They are therefore denied and strict proof is

sfemanded at time of trial. By way of further answer, the averments of this paragraph contain

conclusions of law which are denied pursuant to Pa.R.Civ.P. 1029(e). Moreover, Answering

Defendants specifically deny that they were negligent and demand strict proof thereof.

       29.     Denied. After reasonable investigation, Answering Defendants are without

knowledge or information sufficient to form a belief as to the truth of the averments contained in
                                                                                         .
this paragraph of the Fourth Amended Complaint. They are therefore denied and strict proof is

demanded at time of trial. By way of further answer, the avennents of this paragraph contain

conclusions oflaw which are denied pursuant to Pa.R.Civ.P. 1029(e). Moreover, Answering

Defendants specifically deny that they were negligent and demand strict proof thereof.

       30.     Denied. After reasonable investigation, Answering Defendants are without

knowledge or information sufficient to form a belief as to the trutn of the avennents contained in

this paragraph of the Fourth Amended Complaint. They are therefore denied and strict proof is
   Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 50 of 120




demanded at time of trial. By way of further answer, the avennentsofthis paragraph contain

conclusions of law which are denied pursuant to Pa.R.Civ.P. I029(e).

        31.     Denied. After reasonable investigation, Answering Defendant! are without

knowledge or information sufficient to form a belief as to the truth of the averments contained in

this paragraph of the Fourth Amended Complaint They are therefore denied and strict proof is

demanded at time of trial. By way of further answer, the averments of this paragraph contain

conclusions of law which are denied pursuant to Pa.R.Civ.P. 1029(e).

                                              COUNT I

              STRICT LIABILITY AGAINST THE MITSuBISHI DEFENDANTS ..

        32.     Answering Defendants incorporate by reference their Answers to paragraphs 1

tbrpugh 31 as though fully set forth at length herein.

        33-38. Denied. The avennents contained in these paragraphs of Plaintiffs' Fourth

Amended Complaint are directed to parties other than Answering Defendants and therefore, no

response is required. To the extent a response is deemed required, Answering Defendants deny

the a..,.erments in these paragraphs of Plaintiffs• Fourth Amended Complaint as they contain

conclusions oflaw to which no responsive pleading is required under the Pennsylvania Rules of

Civil Procedure pursuant to Pa.R.Civ.P. l029(e).

        WHEREFORE, Answering Defendants deny any and all 1iability to Plaintiffs and

demand that Plaintiffs• Fourth Amended Complaint be dismissed and that judgment be entered in

their favor and against Plaintiffs and all other parties.
   Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 51 of 120




                                              COUNTil

               NEGLIGENCE AGAINST THE MITSUBISm DEFENDANTS

        39.     Answering Defendants incorporate by reference their Answers to paragraphs 1

through 38 as though fully set forth at length herein.

        40-44. Denied. The avennents contained in these paragraphs of Plaintiffs' Fourth

Amended Complaint are directed to parties other than Answering Defendants and therefore, no

response is required. To the extent a response is deemed required, Answering Defendants deny

the avennents in these paragraphs of Plaintiffs, Fourth Amended Complaint as they contain

conclusions of law to whfoh no responsive pleading is required under the Pennsylvania Rules of

Civil Procedure pursuant to Pa.R.Civ.P. 1029(e).

        WHEREFORE, Answering Defendants deny any and all liability to Plaintiffs and

demand that Plaintiffs' Fourth Amended Complaint be dismissed and that judgment be entered in

their favor and against Plaintiffs and all other parties.

                                             COUNT Ill

               NEGLIGENCE AGAINST THE FRED BEANS DEFENDANTS

        45.     Ai:tswering Defendants incorporate by reference their Answers to paragraphs l

through 44 as though fully set forth at length herein.

        46.     Denied. The avcnnents contained in this paragraph of the Fourth Amended

Complaint constitute conclusions of law to which no response is required. They are therefore

denied and strict proof is demanded at time of trial.

        47.     Denied. The averments contained in this paragraph and subparagraphs 47(a)

through 47(k) of the Fourth Amended Complaint constitute conclusions oftaw to which no

response is required. They are therefore denied and strict proof is demanded at time of trial. By
   Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 52 of 120




way of further answer. Answering Defendants specifically deny that they were negligent and

demand strict proof thereo£

        48.     Denied. The avenncnts contained in this paragraph of the Fourth Amended

Complaint constitute conclusions of law to which no response is requited. They are therefore

denied and strict proof is demanded at time of trial. By way of further answer, Answering

Def~ndants specifically deny   that they were negligent and demand strict proof thereof.

        WHEREFORE, Answering Defendants deny any and all liability to Plaintiffs and

demand that Plaintiffs 1 Fourth Amended Complaint be dismissed and that judgment be entered in

their favor and against Plaintiffs and all other parties.

                                             CQUNTIV
               LOSS OF CONSORTIUM AGAINST ALL PARTY DEFENDANTS

        49.     Answering Defendants incorporate by reference their Answers to paragraphs 1

through 48 as though fully set forth at length herein.

        50.     Denied. After reasonable investigation, .Answering Defi;ndants are without

kno~ledge or information sufficient to form a belief as to the truth of the averments contained in

this paragraph of the Fourth Amended Complaint. They are therefore denied and strict proof is

demanded at time oftrial.

        S 1.    Denied. After reasonable investigation, Answering Defendants arc without

knowledge or infonnation sufficient to form a belief as to the truth of the averments contained in

this paragraph of the Fourth Amended Complaint. They are therefore denied and strict proof is

demanded at time of trial By way of further answer, the a\'ennents of this paragraph contain

conch1sions of law which are denied pursuant to Pa.R.Civ.P. 1029(e).
    Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 53 of 120




         52.    Denied. After reasonable investigation, Answering Defendants are without

· knowledge or infonnation suffieient to form a belief as to the truth of the avennents contained in

 this paragraph of the Fourth Amended Complaint. They are therefore denied and strict proof is

 demanded at time of trial. By way of further answer, the averments of this paragraph contain

 conclusions oflaw which are denied pursuant to Pa.R.Civ.P. 1029(e)..

         WHEREFORE, Answering Defendants deny any and all liability to Plaintiffs and

 demand that Plaintiffs' Fourth Amended Complaint be dismissed and that judgment be entered in

 their favor and against Plaintiffs and all other parties.

                        NU' MAmR AQDRj:SSED IO PLAINTIFF~
         53.     Answering Defendants incorporate by reference their Answers to paragraphs 1

 through S1 as though fully set forth at length herein.

         54.     Answering Defendants believe and aver that Plaintiffs have failed to set forth a

 cause of action against Answering Defendants upon which relief may be granted.

         SS.     Answering Defendants believe and aver that if the incident refelTCd to in

 Plaintiffs' Fourth Amended Complaint occurred as alleged, which is specifically denied, then

 said incident occurred more than two years prior to the.institution of litigation, and Plaintiffs•

 cause of action is barred by the applicable statute of limitations.

         56.     Plaintiffs' cause of action is barred in whole or in part by virtue of the terms and

 provisions of the Pennsylvania Comparative Negligence Act. 42 Pa. C.S. § 7102.

         51.     Plaintiffs' cause of action is barred by the Doctrine of Asswnption of the Risk.

         58.     Plaintiffs' cause of action is barred by the Doctrine of Contributory Negligence.

         S9.     Answering Defendants believe and aver that if the incident referred to in

 Plaintiffs' Fourth Amended Complaint occurred as alleged, which is specifically denied, then
   Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 54 of 120




said incident and all alleged damages resulting therefrom OCCUJ.Ted solely and exclusively as a

result of the actions and/or omissions of other persons, parties or entities over whom Answering

Defendants had no control nor right of control and whose actions and/or omissions constitute

interven.ing and/or superseding causes of liability.

       60.     Plainti~'   cause of action is barred by the Doctrlne of Release.

       61.     Plaintiffs' claims are barred by the Doctrine of Collateral Estoppcll Res J udicata..

       62.     Plaintiffs' claims may be barred and/or limited by the applicable provisions of the

Pennsylvania Fair Share Act.

       63.     The subject vehicle and all of its component parts were not designed,

manufactured and/or tested by Answering Defendants.

        64.    The instrumentality andfor property wb.ich allegedly caused injury to Plaintiffs

was owned, maintained, c0ntrolled and/or possessed by persons or entities over which
                                                        ..
Answering Defendants had no control or authority to control.

       65.     Plaintiffs' cause ofaction may be barred and/or limited by the provisions of the

Pennsylvania Motor Vehicle Financial Responsibility Law. All rights, limitations and defenses

of said law including the amendments therein are incorporated herewith and pied as new matter.

       66.     If Plaintiffs have incurred medical expenses, have sustained lost wages and out-

of-pocket expenses and/or medical expenses, they may not be. entitled to plead or claim recovery

of ~ese damages from Answering Defendants pursuant to the limitations of the Pennsylvania

Motor Vehicle Financial ResponsibHity Law. All rights, limitations and defenses of said law

including the amendments therein are incorporated herewith and pied as new matter.
   Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 55 of 120



                                                                                                       ..


       67.        Plaintiffs are not eligible to seek compensation for non-economic loss, therefore,

they have failed to state a claim for which recovery may be permitted pursuant to the

Pennsylvania Motor Vehicle Financial Responsibility law and all applicable amendments.

        68.       Plaintiffs' claims may be batted and/or limited due to lack of compliance with the

Pennsylvania Motor Vehicle Financial Responsibility Law, including, but not limited to, the duty

to have motor vehicle insurance.

        69.       Plaintiffs' claim may be barred and/or limited by spoliation of evidence.

        70.       Answering Defendants adopt atl defenses raised by other Defendants in this

matter except to the extent that such defenses would impose liability on Answering Defendants.

        WHEREFORE, Answering Defendants deny any and all liability to Plaintiffs and

demand that Plaintiffs' Fourth Amended Complaint be dismissed and that judgment be entered in

their favor and against Plaintiffs and all other parties.

    NEW MAUER CROSS CLAIM PER PA. R. CIY. P, 1031.1 DIRECTED TO CO·
 DEFENJ>ANJS. MITSUBISHI MQIOBS NORTH AMERICA. INC, and MlTSlJBISm
              ·                     MOTORS CORPORAIIO~

        72.       Answering Defendants incorr)orate by reference their Answers to paragraphs 1

through 71 and New Matter as though fully set forth at length herein.

        73.       Answering Defendants incorporate here~ all weJl pleaded facts in Plaintiffs•

Fourth Amended Complaint without admission of same and assert them against all other

Defendants. Pursuant to the provisions of Pennsylvania Rule of Civil Procedure 1031.1,

Answering Defendants hereby cross claim against Defendants, Mitsubishi Motors North

America, Inc. and Mitsubishi Motors Corporation (hereinafter uco-Defcndants'') and assert that

should Plaintiffs prevail in their claims as set forth in their Fourth A~nded Complaint against

Answering Defendants, any liability on the part of the Answering Defendants being specifically
   Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 56 of 120




denied, it is averred that the damages were caused solely and exclusively by the negligence,

carelessness, and/or other tortious conduct and misconduct engaged in by Co-Defendants and

that they are solely and jointly liable to Plaintiffs for all sums awarded at the trial of these issues.

       ·74.     If Plaintiff suffered any of the damages alleged in their Fourth Amended

Complaint. which allegations are specifically denied by Answering Defendants, then those

damages were caused by Co-Defendants and for which Answering Defendants claim complete

indemnification andfor contribution.

        75.     If it is judicially detennined that there is any liability on the part of Answering

Defendants, whi~h Answering Defendants hereby expressly deny, then Co-Defendants a.re liable

to Answering Defendants in indemnity and/or contribution for any amount which may be

adjudged against Answering Defendants.

        WHEREFORE, Answering Defendants demand that judgment be entered in their favor

and against Defendants, Mitsubishi Motors North America, Inc. and Mitsubishi Motors

Corporation.

                                                WILLIAM J. FERREN & ASSOCIATES



                                        BY:
                                                i~
                                                an       M. HOWtOn,ESqUiTe'
                                                Attorney for Defendants,
                                                Fred Beans Family of Dealerships.
                                                Fred Beans Fo~ Inc., Fred Beans Ford, Inc.
                                                dlbfa Fred Beans Family of Dealerships,
                                                Fred Beans Kia of Limerick, Fred
                                                Beans Motors of Limerick, Inc. and
                                                Fred Beans Motors of Limerick, Inc. d/b/a
                                                Fred Beans Kia of Limerick
                                                ID#: 209500
   Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 57 of 120




                                        VERIFICATION
                                           • do hereby verify that I am a representative of Fred

Beans Family of Dealerships, Fred Beans Ford, Inc .• Fred Beans Ford, Inc. d/b/a Fred Beans

Family of Dealerships and Fred Beans Motors of Limerick, Inc. cVb'a Fred Beans Kia of

Limerick. named as Defendants. I hereby verify that I am authorized to sign this Verification,

'and that the facts contained in the Defendants' Ans~r with New Matter and New Matter Cross

Claim to Plaintiffs• Fourth Amended Complaint arc correct to the: best of my knowledge,

information and belief. I understand that false statements are made subject to the penalties 18

Pa. C.S .A. § 4904 relating to unswom falsification to authorities.
   Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 58 of 120




WILLIAM J. FERREN & ASSOCIATES
BY: Brendan M. Howton, Esquire                        Attorney for Defendants,
       ID#: 209500                                    Fred Beans Family of Dealerships,
P.O. Box 2903                                         Fred Beans Ford, Inc., Fred Beans Ford, Inc.
Hartford, CT 06104                                    d/b/a Fred Beans Family of Dealersltips,
267-675-3028                                          Fred Beans of Kia of Limerick, Fred
                                                      Beans Motors of Limerick, Inc and
                                                      Fred Beans Motors of Limerick, Inc. d/b/a
                                                      Fred Beans l{ja of Limerick


SOOMI AMAGASU, both Individually and as                  PHILADELPHIA COUNTY
Spouse and Power of Attorney for FRANCIS                 COURT OF COMMON PLEAS
AMAOASU

       v.
                                                         NOVEMBER TERM, 2018
FRED BEANS FAMILY OF DEALERSHIPS,                        NO.: 02406
FRED BEANS FORD, INC., FRED BEANS
FORD, INC. d/b/a FRED BEANS FAMILY OF
DEALERSHIPS, FRED BEANS KIA OF
LIMERICK, FRED BEANS MOTORS OF
LIMERICK, INC., FRED BEANS MOTORS OF
LIMERICK,. INC. dlbla FRED BEANS KIA OF
LIMERICK, MITSUBISHI MOTORS NORTH
AMERICA. INC., MITSUBISHI MOTORS
CORPORATION


                                CERTIFICATE OF SERVICE

       I, Brendan M. Howton. Esquire do hereby certify that the attached Answer to Fourth

Amended Complaint was filed with the Court on J~             1,~ , 2019, and copies were sent
to all counsel of record via The Philadelphia E-Filing System and/or United States mail, postage

prepaid at their addresses below:


                                    Stewart J. Eisenberg. Esquire
                                     Nancy J. Winkler, Esquire
                                    Daniel J. Sherry, Jr., Esquire
                    Eisenberg, Rothweiler. Winkler, Eisenberg & Jeck. P.C.
                                     1634 Spruce Street
                                   Philadelphia, PA 19103
Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 59 of 120




                      William J. Conroy, Esquire
                       Emily J. Rogers, Esquire
                    Campbell Conroy O'Neil, P.C.
                         1205 Westlak.es Drive
                     Suite 330 Berwyn, PA 19312




                       BY:
                              B     an M. Howton, Esquire
                              Attorney for Defendants,
                              Fred Beans Family of Dealership~
                              Fred Beens Ford, Inc., Fred Beans Ford, Inc.
                              d/b/a Fred Beans Family of Dealerships,
                              Fred Beans of Kia of Limerick, Fred .
                              Beans Motors of Limerick, Inc and
                              Fred Beans Motors of Limerick, Inc. dlbla
                              Fred Beans Kia of Limerick
                              ID#: 209500
Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 60 of 120




                        Exhibit E
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 61 of 120




WILLIAM J. FERREN & ASSOCIATES
BY: Brendan M. Howton, Esquire                      Attorney for Defendants,
       ID#: 209500                                  Fred Beans Family of Dealerships,
P.O. Box 2903                                       Fred Beans Ford, Inc., Fred Beans Ford, Inc.
Hartford, CT 06104                                  d/b/a Fred Beans Family of Dealerships,
267-675-3028                                        Fred Beans of Kia of Limerick, Fred
                                                    Beans Motors of Limerick, Inc. and
                                                    Fred Beans Motors of Limerick, Inc. d/b/a
                                                    Fred Beans Kia of Limerick


SOOMI AMAGASU, both Individually and as               PHILADELPHIA COUNTY
Spouse and Power of Attorney for FRANCIS              COURT OF COMMON PLEAS
AMAGASU

       v.
                                                      OCT TERM, 2014
FRED BEANS FAMILY OF DEALERSHIPS,                     NO.: 02597
FRED BEANS FORD, INC., FRED BEANS
FORD, INC. d/b/a FRED BEANS FAMILY OF
DEALERSHIPS, FRED BEANS KIA OF
LIMERICK, FRED BEANS MOTORS OF
LIMERICK, INC., FRED BEANS MOTORS OF
LIMERICK, INC. d/b/a FRED BEANS KIA OF
LIMERICK, MITSUBISHI MOTORS NORTH
AMERICA, INC., MITSUBISHI MOTORS
CORPORATION


  DEFENDANTS, FRED BEANS FAMILY OF DEALERSHIPS, FRED BEANS FORD,
 INC., FRED BEANS FORD, INC., D/B/A FRED BEANS FAMILY OF DEALERSHIPS,
 FRED BEAS OF KIA OF LIMERICK, FRED BEANS MOTORS OF LIMERICK, INC.
  AND FRED BEANS MOTORS OF LIMERICK, INC. D/B/A FRED BEANS KIA OF
 LIMERICK'S REQUESTS FOR PRODUCTION OF DOCUMENTS ADDRESSED TO
                                PLAINTIFFS

       Pursuant to the Pennsylvania Rules of Civil Procedure, Defendants, Fred Beans Family of

Dealerships, Fred Beans Ford, Inc., Fred Beans Ford, Inc. d/b/a Fred Beans Family of

Dealerships, Fred Beans of Kia of Limerick, Fred Beans Motors of Limerick, Inc. and Fred

Beans Motors of Limerick, Inc. d/b/a Fred Beans Kia of Limerick hereby request that Plaintiffs

produce the documents and/or items listed below for purposes of discovery. This material will
    Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 62 of 120




be examined and/or photocopied; photograph negatives will be processed and photographs

reproduced. Said documents or tangible things are to be produced at the offices of William J.

Ferren & Associates, 1500 Market Street, West Tower, Suite 2920, Philadelphia, PA 19102

within thirty (30) days from receipt of this request, and supplemented thereafter in accordance

with said Rules.

                                              Definitions

        1.     "You" and "your" as used herein, shall refer to the Plaintiff(s) in the above-
captioned matter and shall include, unless otherwise indicated expressly or by context, their
predecessors in interest, agents, employees, contractors, servants, representatives and/or any
other person subject to their control. Neither "you" nor "your" however, shall be construed to
require you to produce any document or information that is not reasonably within your
possession, custody, or control.

         2.      "Person," as used herein, shall refer to, without limitation, in the plural as well as
singular, all types of corporate persons and natural persons (i.e., individuals), as well as all types
of partnerships, incorporated and unincorporated associations, firms, joint ventures, or similar
entities, unless the context otherwise indicates.

        3.      "Documents," as used herein, unless otherwise indicated by context, shall mean
originals and all copies, unless identical, of all forms of tangible expression, including without
limitation, any written, printed, recorded, pictorial, graphic or photographic material, however
produced or reproduced, formal or informal, whether for internal or external use, including
without limitation, correspondence, letters, memoranda, drafts, corporate minutes, diary or
appointment book entries, telephone logs, telegrams, telexes, notes (including stenographic
notes), minutes, reports, contracts, agreements, directives, instructions, court papers, graphic
representations, lists of persons or things, books, pamphlets, manuscripts, cancelled checks,
mechanical and electronic sound recordings, charts, tapes, videotapes, microfilm, microfiche,
indices, data sheets, data processing cards and tapes, statistical tables, memoranda made of any
telephone communications and diagrams, and electronically created data and other compilations
of data from which information can be obtained, translated, if necessary, through detection or
recovery devices into reasonably usable form, any and all of which are in your possession,
custody or control.

        4.     The term "document" as used herein, is intended to mean documents in the
broadest sense, and is defined to be synonymous in meaning and equal in scope to the usage of
the term in Pennsylvania Rule of Civil Procedure 4009 .1.

       5.       The word "document" or "documents" shall also include all drafts, alterations,
modifications, changes, and amendments of any of the foregoing. Any document, bearing on
any sheet or side thereof, any marks, including without limitation, initials, stamped indicia,
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 63 of 120




comments, or notations of any character which are not part of the original text, or any
reproduction thereof, is to be considered a separate document.

        6.      The word "document" or "documents" shall also include any and all things
subject to discovery pursuant to Rule 4009 .1 of the Pennsylvania Rules of Civil Procedure.

        7.      ''Communication" as used herein shall mean all statements, admissions, denials,
inquiries, discussions, conversations, negotiations, agreements, contracts, understandings,
meetings, telephone conversations, letters, correspondence, notes, telegrams, telexes, electronic
computer mail (e-mail), advertisements, or any other form of written or verbal intercourse.

        8.       The term "relating to," as used herein, shall mean constituting, consisting of,
referring, reflecting, regarding, concerning, pertaining to, demonstrating, identifying, supporting,
or in any way logically or factually connecting with the matter described in the Request.

       9.     The term "Complaint" shall refer to the Complaint filed by Plaintiff(s) in the
above-captioned matter.

        10.   The term "incident" shall refer to the purported accident and/or incident described
in the Complaint.

                                      Rules of Construction

In construing these Document Requests:

       1.      The singular shall include the plural and plural shall include the singular.

       2.      A masculine, feminine or neuter pronoun shall not exclude the other genders.

        3.      Unless otherwise specified in the Request for Production, each Request shall
extend to all documents which have been available to, in the possession of, custody of, or subject
to the control of your present and former agents, attorneys and other persons acting or purporting
to act on your behalf.

        4.      None of the following Requests for Production of Documents shall be construed
to request or seek information or documents that constitute privileged attorney-client
communications or material that is immune from discovery pursuant to Pa. R. Civ. P. 4003.3
unless you have made an express and/or implied waiver of the applicable privilege or immunity
regarding the communications, information, materials or documents.

       5.     "And" and "or" mean "and/or" whenever the context reasonably allows such
construction.

                                           Instructions
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 64 of 120




        A.      If any documents sought by these Requests are withheld from production based
on the attorney-client privilege, the attorney work product doctrine, Pa. R. Civ. P. 4003.3, or for
any other reason, provide a privilege log identifying the type of document, its author, the
recipient, a general description of the subject of the document, and the specific privilege or
reason cited for not producing the document.

       B.       Each Document Request is to be complied with, separately and fully, within thirty
(30) days after service, unless it is objected to, in which event the reasons for the objection
should be stated in a manner that would enable the Court to decide on the merits of the objection.

        C.     When a complete production in response to a particular Document Request is not
possible, production should be made to the extent possible and a statement should be made
indicating why only a partial production is given and what must occur before a complete
production may be given.

       D.        These Document Requests shall be deemed continuing, so as to require additional
production if further information is obtained between the time the initial production is made and
the time of trial. Such additional production shall be made not later than ten (10) days after such
additional documents are received or before trial, whichever is earlier.

                                        Document Requests

      1.      Provide all documents identified in or referred to in preparing your answers to
Defendants' Interrogatories directed to you.

         2.      Provide all documents identified in or referred to in preparing your answers to
Interrogatories of any other party involved in this current litigation, which was commenced by
the filing of the Complaint.

        3.      Provide any and all documents in your possession, custody, or control (excluding
materials deemed outside the scope of pem1issible discovery pursuant to Pa. R. Civ. P. 4003.3)
related to the allegations set forth in the Complaint.

        4.      Provide all statements of any and all witnesses relating to the allegations set forth
in the Complaint, including, but not limited to, any statements of any parties to this litigation.
This Request for Production shall be considered a request for all "statements" concerning this
action or its subject matter previously made by any party or witness pursuant to Pa. R. Civ. P.
4003.4.

       5.       Provide all documents containing the names, home addresses and/or business
addresses of all individuals contacted as potential witnesses (excluding materials deemed outside
the scope of permissible discovery pursuant to Pa. R. Civ. P. 4003.3 or 4003.5(3)).

      6.     Provide all documents, including, but not limited to any notes, letters, e-mails,
memoranda, correspondence, reports, invoices, or similar documents prepared by you or
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 65 of 120




someone on your behalf relating to any and all damages that resulted from the incident and/or the
allegations set forth in the Complaint.

       7.     Provide all documents, including, but not limited to any notes, letters, e-mails,
memoranda, correspondence, reports, invoices, or similar documents relating to any and all
medical treatment you received as a result of the incident and/or the allegations set forth in the
Complaint.

       8.     Provide all documents, including, but not limited to any notes, letters, e-mails,
memoranda, correspondence, reports, invoices, or similar documents relating to any and all
medical treatment you received for any prior condition.

         9.      Provide all documents, including, but not limited to any notes, letters, e-mails,
memoranda, correspondence, reports, invoices, or similar documents relating to your allegations
set forth in the Complaint.

        10.     Provide all documents, including, but not limited to any notes, letters, e-mails,
memoranda, correspondence, reports, invoices, or similar documents relating to any and all
medical, economic, and/or special damages that you claim are a result of the incident and/or the
allegations set forth in the Complaint.

        11.    Provide a list of any and all medical, economic, and/or special damages that you
claim are a result of the incident and/or the allegations set forth in the Complaint.

        12.      Provide all documents, including, but not limited to any notes, letters, e-mails,
memoranda, correspondence, reports, invoices, or similar documents relating to any
communication, conversation, discussion, correspondence, and/or other contact with any person
relating to the incident and/or the allegations set forth in the Complaint.

        13.     Provide all documents, including, but not limited to any notes, letters, e-mails,
memoranda, correspondence, reports, invoices, or similar documents relating to any
communication, conversation, discussion, correspondence, and/or other contact with any
employee, agent, and/or representative of Defendants relating to the incident and/or the
allegations set forth in the Complaint.

      14.    Provide all documents, including, but not limited to any notes, letters, e-mails,
memoranda, correspondence, reports, invoices, or similar documents prepared by you or
someone on your behalf relating to the incident and/or the allegations set forth in the Complaint.

        15.   Provide all documents, including, but not limited to any notes, letters, e-mails,
memoranda, correspondence, reports, invoices, or similar documents received by you or
someone on your behalf from any source relating to the incident and/or the allegations set forth
in the Complaint.

        16.  Provide all documents, including, but not limited to any complaints, notes, letters,
e-mails, memoranda, correspondence, reports, invoices, or similar documents prepared by you or
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 66 of 120




on your behalf to any agency, organization, public or private, relating to the incident and/or the
allegations set forth in the Complaint.

        17.    Provide all recordings taken by you or any person acting on your behalf of any
person having knowledge of any fact or thing relating to the incident and/or the allegations set
forth in the Complaint.

      18.     Provide all summaries of any conversation or statement of any person having
knowledge or information relating to the incident and/or the allegations set forth in the
Complaint.

        19.     Provide all photographs of any person, thing, and/or matter relating to the incident
and/or the allegations set forth in the Complaint, including any motion picture, videotape, and/or
DVD.

        20.     Provide all maps, diagrams, and/or models relating to the incident and/or the
allegations set forth in the Complaint.

        21.    Provide all expert reports, opinions, letters, curriculum vitae and other documents
of any expert who is expected to testify at trial.

       22.     Provide all documents you intend to introduce at the time of trial.

        23.    Provide all documents, including, but not limited to any complaints, notes, letters,
e-mails, memoranda, correspondence, reports, invoices, or similar documents between you or
anyone on your behalf and any other party to this litigation or anyone on their behalf relating to
the incident and/or the allegations set forth in the Complaint.

       24.     All journals, logs, diaries, notes or other documents in which you have made
recordings or other entries, including, but not limited to any journal written and/or maintained on
a computer database as a result of the incident and/or the allegations set forth in the Complaint.

       25.    Provide any and all medical records, psychological, psychiatric or mental
counseling records pertaining to the alleged damages set forth in your Complaint.

        26.     Provide any and all medical records, psychological, psychiatric or mental
counseling records pertaining to treatment prior to the events underlying the incident upon which
the present action is based for the past five (5) years.

       27.     Provide any and all medical records from your "family" doctor(s) or primary care
physician(s) from whom you received medical services from 2014 to the present.

      28.     Provide any and all medical bills/invoices for your treatrnent(s) and/or
examination(s) rendered due to injuries arising from the incident.
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 67 of 120




       29.    Provide all documents, including any Interrogatory responses that you have
produced to any other party in this litigation.

       30.     Provide copies of your W-2s and Federal tax returns for the past five (5) years.

        31.    All documents reflecting or relating to the actual or potential financing or funding
of the prosecution of this litigation, including any litigation funding agreement.

        32.     Provide all maintenance, inspection, service and/or repair records pertaining to the
motor vehicle at issue (1992 Mitsubishi 3000 GT bearing Pennsylvania license plate 3M94) for
the past ten (10) years prior to the date of the accident alleged in the Complaint.

       33.     Provide all maintenance, inspection, service and/or repair records pertaining to the
motor vehicle at issue (1992 Mitsubishi 3000 GT bearing Pennsylvania license plate 3M94) for
any maintenance, inspection, service and/or repair performed on the motor vehicle by any of the
defendants.



                                              WILLIAM J. FERREN & ASSOCIATES

                                      BY:     la!Jl-ul-dL t/lowltNa
                                              Brendan M. Howton, Esquire
                                              Attorney for Defendants,
                                              Fred Beans Family of Dealerships,
                                              Fred Beans Ford, Inc., Fred Beans Ford, Inc.
                                              d/b/a Fred Beans Family of Dealerships,
                                              Fred Beans of Kia of Limerick, Fred
                                              Beans Motors of Limerick, Inc and
                                              Fred Beans Motors of Limerick, Inc. d/b/a
                                              Fred Beans Kia of Limerick
                                              ID#: 209500

Date: February 7, 2019
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 68 of 120




WILLIAM J. FERREN & ASSOCIATES
BY: Brendan M. Howton, Esquire                        Attorney for Defendants,
       ID#: 209500                                    Fred Beans Family uf Dealerships,
P.O. Box 2903                                         Fred Beans Ford, Inc., Fred Beans Ford, Inc.
Hartford, CT 06104                                    d/b/a Fred Beans Family of Dealerships,
267-675-3028                                          Fred Beans of Kia of Limerick, Fred
                                                      Beans Motors of Limerick, Inc and
                                                      Fred Beans Motors of Limerick, Inc. d/b/a
                                                      Fred Beans Kia of Limerick


SOOMI AMAGASU, both Individually and as                  PHILADELPHIA COUNTY
Spouse and Power of Attorney for FRANCIS                 COURT OF COMMON PLEAS
AMAGASU

       v.
                                                         NOVEMBER TERM, 2018
FRED BEANS FAMILY OF DEALERSHIPS,                        NO.: 02406
FRED BEANS FORD, INC., FRED BEANS
FORD, INC. d/b/a FRED BEANS FAMILY OF
DEALERSHIPS, FRED BEANS KIA OF
LIMERICK, FRED BEANS MOTORS OF
LIMERICK, INC., FRED BEANS MOTORS OF
LIMERICK, INC. d/b/a FRED BEANS KIA OF
LIMERICK, MITSUBISHI MOTORS NORTH
AMERICA, INC., MITSUBISHI MOTORS
CORPORATION


        DEFENDANTS' INTERROGATORIES ADDRESSED TO PLAINTIFF(S)
                        Motor Vehicle Liability Cases

        Defendant(s) hereby demands that the Plaintiff(s) answer the following Interrogatories
pursuant to the Pennsylvania Rules of Civil Procedure 4001 et seq. These
Interrogatories must be answered as provided in Pa. R.C.P. 4006 and the Answers must be
served on all other parties within thirty (30) days after the Interrogatories are deemed served.

        These Interrogatories are deemed to be continuing as to require the filing of
Supplemental Answers promptly in the event Plaintiffls) or their representatives (including
counsel) learn additional facts not set forth in its original Answers or discover that information
provided in the Answers is erroneous. Such Supplemental Answers may be filed from time to
time, but not later than 30 days after such further information is received, pursuant to Pa. R.C.P.
4007.4.

       These Interrogatories are addressed to you as a party to this action; your answers shall be
based upon information known to you or in the possession, custody or control of you, your
attorney or other representative acting on your behalf whether in preparation for litigation or
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 69 of 120




otherwise. These Interrogatories must be answered completely and specifically by you in writing
and must be verified. The fact that investigation is continuing or that discovery is not complete
shall not be used as an excuse for failure to answer each interrogatory as completely as possible.
The omission of any name, fact, or other item of information from the Answers shall be deemed
a representation that such name, fact, or other item was not known to Plaintiff(s), their counsel,
or other representatives at the time of service of the answers. If another motor vehicle was not
involved in the alleged accident, then interpret any questions to include a non-motor vehicle (i.e.
pedestrian, bicycle, etc.).

1.     State:

       (a)      your full name (maiden name, if applicable), alias( es), date of birth, marital
                status (name of spouse) at the time the cause of action and currently, residence
                and business addresses at the time the cause of action arose and currently and
                Social Security Number.



       (b)      Identify all other persons residing at your address at the time of the alleged
                accident;




       (c)      Identify all persons, by name and address, who had motor vehicles registered
                to the address you resided at, at the time of the alleged accident.



2.    Identify, by name and address. at the time of the alleged accident and currently, the driver
and owner of your motor vehicle involved in the alleged accident, and state:

       (a)      The date of issuance and each Commonwealth or State in which the driver has
                been licensed to operate a motor vehicle;



       (b)      Any and all restrictions on any of the aforementioned driver's license(s). If
                corrective lenses were required, state whether or not you (or they) were
                wearing them at the time of the alleged accident;



       (c)      Whether any such license(s) have ever been suspended or revoked, and, if so,
                when, where, by whom and the reason(s) therefore;



       (d)      The nature, extent and duration of any physical and/or mental defects you


                                                  2
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 70 of 120




               suffered from at the time of and prior to the alleged accident.


3.      Identify all Commonwealths or States in which you were the registered owner of a motor
vehicle on the date of the alleged accident. Identify the financial responsibility upon such motor
vehicles, as defined by 75 Pa. C.S. Section 1702.




4.      State in detail the manner in which the alleged accident occurred, specifying the speed,
position, direction and location of each motor vehicle involved, just before, at the time of, and
immediately after the alleged accident.




5.     Describe the lighting conditions, weather conditions and the condition of the road(s)
surface(s) existing at the time and place of the alleged accident.




6.     Describe the streets or other byways involved in the alleged accident, as follows:

       (a)     In terms of traffic lanes (i.e. parking, travel, tum-only lanes), the width
               of the streets or other byways;



       (b)     Type ofroad surface (i.e. concrete, black top, dirt, gravel, etc.);




       (c)     Roadway surface condition(s) (i.e. dry, wet, muddy, etc.);



       (d)     Any defects in the roadway which you believe contributed to the
               happening of the alleged accident.




                                                 3
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 71 of 120




7.     State:

       (a)      In which lane the respective motor vehicles were traveling before the
                alleged accident occurred;




       (b)      The speed of your vehicle;

                (1)    At 100 feet from the point of contact;
                (2)    At 50 feet from the point of contact;
                (3)    At the point of contact.



       (c)      Whether your (or your operator's) view was clear, or what obstruction, if any,
                existed at the time of the alleged accident;



       (d)      What you (or your operator) did in an attempt to avoid the alleged accident;




       (e)      Whether the responding and/or investigating police officers cited any of
                the drivers involved in the alleged accident for a violation(s) of any statute, law,
                ordinance or regulation and if so, describe.




8.      Describe any and all damage to the motor vehicle in which you were an occupant or
driver as a direct result of the alleged accident.




9.      Identify the person and/or company who repaired and/or evaluated your motor vehicle to
prepare a repair estimate.




                                                  4
      Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 72 of 120




10.     If the motor vehicle you were the owner and/or driver or occupant of has been sold since
the time of the accident, state the date of the sale, identify by name and address the person who
purchased the motor vehicle and the sale price of the motor vehicle.




11.     State your address of departure and intended destination during your route of travel at the
time of the alleged accident.




12.     State the name, home and business address of the following:

        (a)     Those who actually witnessed the alleged accident;



        (b)     Those who were present at or near the scene at the time of the alleged
                accident;



        (c)     Those who have any knowledge or information as to any facts
                pertaining to the circumstances and manner of the happening of the
                alleged accident or the nature of the injuries sustained in the alleged
                accident.




13.     State all economic as well as non-economic damages and/or loses you believe you
sustained as a direct result of the alleged accident. Describe in detail all injuries you sustained,
including their nature, extent and duration.




14     State:

       (a)      The identity, by name and address, of each hospital or university
                medical center where you were examined and/or treated and whether
                you were admitted;




                                                  5
      Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 73 of 120




       (b)    The identity of any person(s) who examined, evaluated or treated you,
              noting their name, address and specialty;




       (c)    The identity, by name and address of any diagnostic test center that
              provided services and what test were performed;




       (d)    The date(s) of all examination(s), evaluation(s), treatment(s) and/or
              confinement(s) by healthcare professionals and their corresponding
              charges.




       (e)    Identify any healthcare professional(s) you are currently consulting
              and/or treating with for any of the injuries and/or damages you
              sustained as a direct result of the alleged accident and what symptoms
              you still allegedly suffer from.




15.    If you contend that the alleged accident aggravated a pre-existing condition(s),
       state:

       (a)    The nature and extent of such pre-existing condition;

       (b)    The date upon which you believe you recovered from symptomatology
              of the preexisting condition( s), prior to the accident date;




       (c)    The name and address of the healthcare professional(s) who treated you
              for the pre-existing condition(s); and



       ( d)   The date of and circumstances causing you to incur the pre-existing
              condition(s).




                                                6
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 74 of 120




16.     If you have fully recovered from the injuries you allege to have sustained in the present
acci<lent, state the approximate date you recovered. If you have not fully recovered from your
injuries, then describe any pain, ailment, complaint, injury or disability that you allege you still
suffer from as a direct result of the alleged accident.




17.    State whether you sustained any injuries or suffered from any disease, deformity, or
impairment, prior to or subsequent to the accident herein, which in any way affected those parts
of your body claimed to have been injured as a direct result of the instant accident. If so, state:


       (a)     The nature and extent of any such injury, disease, deformity or
               impairment;



        (b)    The date of the occurrence or diagnosis of such injury, disease,
               deformity or impairment;



       (c)     The names and address(es) of the healthcare professional(s) you have
               consulted with and/or treated with and the corresponding dates thereof,
               for such injury, disease, deformity or impairment.



18.   If you are currently employed, were employed at the time of the alleged accident and/or
employed for five (5) years before the accident date, state as to each time period:


       (a)     By whom;



       (b)     Your stated title or position and accompanying duties and
               responsibilities;



       (c)     The length of your employment;



        (d)    Number of hours worked per week and/or number of days worked per
               week;


                                                  7
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 75 of 120




       (e)     Hourly wage and/or salary as well as supplemental wages (i.e. bonuses,
               overtime,




19.     State the dates you have been absent from work since the date of the alleged accident for
reasons relating to the injuries, damages and/or losses you sustained in the accident. If you have
returned to your employment, state the date you returned and whether there had been any change
in your stated title or position, accompanying duties and/or responsibilities and/or your wage,
salary or supplemental wages and identify by name and address the employment you returned to.




20.     Describe in detail any future lost wage claim and/or impairment of earning capacity
and/or power you believe you will have as a direct result of the alleged accident and the basis
thereof.




21.     If you have ever been involved in any prior litigation as a party or witness, describe the
nature of the lawsuit, the Commonwealth or State, County, court term and number of the lawsuit,
as well as the outcome of the lawsuit, if you were a party thereto.




22.     If you have engaged, or expect to engage, healthcare professionals and/or other expert
witnesses (i.e. accident reconstructionists), whom you intend to have testify or whose report you
intend to submit at trial on your behalf on any matter pertaining to this action, state:

       (a)     The name of the expert;


       (b)     The expert's professional address;


       (c)     The expert's occupation;


       (d)     The expert's specialty;




                                                8
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 76 of 120




       (e)     The expert's qualifications (i.e. Curriculum Vitae);


       (f)     The topic or subject matter upon which the expert is expected to testify;


       (g)     The substance of the facts to which the expert is expected to testify;


       (h)     The substance of the opinion to which the expert is expected to testify;


        (i)    A summary of the grounds or foundation for each opinion the expert is
               expected to testify.


23.      State whether you have been convicted of any crime(s) in the past ten (10) years, and if
so, state the nature of such conviction.




24.     State where and when the motor vehicle at issue ( 1992 Mitsubishi 3000 GT bearing
Pennsylvania license plate 3M94) was last maintained, inspected, serviced and/or repaired during
the five (5) years prior to the date of the accident and what maintenance, inspection, service
and/or repairs were completed.




25.     State when the motor vehicle at issue ( 1992 Mitsubishi 3000 GT bearing Pennsylvania
license plate 3M94) was last maintained, inspected, serviced and/or repaired by any of the named
defendants.




26.     On the date of the alleged accident, was the motor vehicle at issue ( 1992 Mitsubishi 3000
GT bearing Pennsylvania license plate 3M94) in need of maintenance, service and/or repair or
affected by any mechanical or operational issues involving any portion of the motor vehicle
including, but not limited to, its steering systems, cornering, braking systems, engine,
transmission and/or restraint systems? If so, please identify any issues that existed on the date of
the accident.




                                                 9
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 77 of 120




27.     State where the motor vehicle at issue (1992 Mitsubishi 3000 GT bearing Pennsylvania
license plate 3M94) was inspected on a yearly basis for motor vehicle registration renewal
purposes for five (5) years prior to the accident at issue.




28.     Was the motor vehicle at issue (1992 Mitsubishi 3000 GT bearing Pennsylvania license
plate 3M94) involved in any accidents prior to the date of the accident alleged in this matter? If
so, please identify any accidents involving the motor vehicle and any damages to the motor
vehicle and/or its operational or mechanical systems sustained in said accident.




                                              WILLIAM J. FERREN & ASSOCIATES

                                      BY:     /a~ tit.""""'°"
                                              Brendan M. Howton, Esquire
                                              Attorney for Defendants,
                                              Fred Beans Family of Dealerships,
                                              Fred Beans Ford, Inc., Fred Beans Ford, Inc.
                                              d/b/a Fred Beans Family of Dealerships,
                                              Fred Beans of Kia of Limerick, Fred
                                              Beans Motors of Limerick, Inc and
                                              Fred Beans Motors of Limerick, Inc. d/b/a
                                              Fred Beans Kia of Limerick
                                              ID#: 209500




                                                10
      Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 78 of 120




WILLIAM J. FERREN & ASSOCIATES
BY:    Brendan M. Howton, Esquire                   Attorney for Defendants,
       ID#: 209500                                  Fred Beans Family of Dealerships,
P.O. Box 2903                                       Fred Beans Ford, Inc., Fred Beans Ford, Inc.
Hartford, CT 06104                                  d/b/a Fred Beans Family of Dealerships,
267-675-3028                                        Fred Beans of Kia of Limerick, Fred
                                                    Beans Motors of Limerick, Inc. and
                                                    Fred Beans Motors of Limerick, Inc. d/b/a
                                                    Fred Beans Kia of Limerick


SOOMI AMAGASU, both Individually and as               PHILADELPHIA COUNTY
Spouse and Power of Attorney for FRANCIS              COURT OF COMMON PLEAS
AMAGASU

        v.
                                                      OCT TERM, 2014
FRED BEANS FAMILY OF DEALERSHIPS,                     NO.: 02597
FRED BEANS FORD, INC., FRED BEANS
FORD, INC. d/b/a FRED BEANS FAMILY OF
DEALERSHIPS, FRED BEANS KIA OF
LIMERICK, FRED BEANS MOTORS OF
LIMERICK, INC., FRED BEANS MOTORS OF
LIMERICK, INC. d/b/a FRED BEANS KIA OF
LIMERICK, MITSUBISHI MOTORS NORTH
AMERICA, INC., MITSUBISHI MOTORS
CORPORATION
                           -------------·---
  DEFENDANTS, FRED BEANS FAMILY OF DEALERSHIPS, FRED BEANS FORD,
 INC., FRED BEANS FORD, INC., D/B/A FRED BEANS FAMILY OF DEALERSHIPS,
 FRED BEAS OF KIA OF LIMERICK, FRED BEANS MOTORS OF LIMERICK, INC.
  AND FRED BEANS MOTORS OF LIMERICK, INC. D/B/A FRED BEANS KIA OF
     LIMERICK'S EXPERT WITNESS INTERROGATORIES ADDRESSED TO
                               PLAINTIFFS

        These Interrogatories shall be answered in writing under oath within thirty (30) days of

service hereof pursuant to Rule 4005 of the Pennsylvania Rules of Civil Procedure.

        These Interrogatories shall be deemed to be continuing in nature so as to require

supplemental answers if further information is obtained between the date these Answers are filed

and the date of trial.
      Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 79 of 120




                                      INTERROGATORIES

        1.      State the name, home and business address of all persons you expect to call as

expert witnesses at the trial of the above-captioned matter.



        2.     For each person named in interrogatory number 1, state the following:

               (a)     his/her occupation;



               (b)     whether he/she specializes in any particular field, and if so, his/her area of

areas of specialization.



        3.      For each person named in interrogatory number 1, set forth his/her
qualifications including, but not limited to, the following:

               (a)     the schools or training programs that each has attended, including the

years in attendance, the degrees or certificates received;



               (b)     experience in particular fields of endeavor, whether related to or unrelated

to their areas of specialty, including names and addresses of employers with years of

employment;



               (c)     a list of all publications authored by said persons including the title of the

work, the name of the periodical or book in which it was printed, and the date of its publication;
         Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 80 of 120




                (d)     if any of the persons listed in answer to interrogatory number 1 has printed

or mimeographed resumes or curriculum vitae or other summaries of qualifications which

provide all information requested herein, you may attach a copy of same hereto.


        4.      For each person named in answer to interrogatory number 1, set forth the
following:
                (a)     subject matter on which the expert is expected to testify;



                (b)     the substance of the facts to which the expert is expected to testify;



                (c)     the substance of the opinions to which the expert is expected to testify;



                (d)    the summary of the grounds for each opinion of the expert, including, but

not limited to, any textual material upon which the expert witness will rely. For any such texts,

please identify the name of the text, the author, the edition, the year of publication, and the page

or pages of said text to be relied upon.



    5.          Set forth in detail the factual information supplied to each such expert,
including, but not limited to the following:

                (a)     all documents, objects and materials examined by the expert,
including, but not limited to, x-rays, laboratory reports or analyses and any and all
medical records or reports;


               (b)     the source of each document, object or material examined by the expert;



               (c)     the date and place of examination of said document, object or material by

the expert;
        Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 81 of 120




              (d)    description of all photographs, movies, video-tapes, plans, drawings,

sketches or other documents reviewed by each such expert;




   6.         Attach a copy of the report of each expert identified in answer
Interrogatory Number 1.




                                             WILLIAM J. FERREN & ASSOCIATES

                                     BY:     /4~ dl.         dlowt.on.
                                            Brendan M. Howton, Esquire
                                            Attorney for Defendants,
                                            Fred Beans Family of Dealerships,
                                            Fred Beans Ford, lnc., Fred Beans Ford, lnc.
                                            d/b/a Fred Beans Family of Dealerships,
                                            Fred Beans of Kia of Limerick, Fred
                                            Beans Motors of Limerick, Inc and
                                            Fred Beans Motors of Limerick, Inc. d/b/a
                                            Fred Beans Kia of Limerick
                                            ID#: 209500


Date: February 7, 2019
Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 82 of 120




                        Exhibit F
       Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 83 of 120



                            William J. Ferren & Associates
                                   Attorneys At Law
                                    P. 0. Box 2903
                                  Hartford, CT 06104
                                      Phone (267)675-3017
                                       Fax (267) 675-3036
Brendan M. Howton, Attorney at Law
Direct Dial: (267) 675-3028
Email: bhowton@fravelers.com

                                             March 19, 2019

Stewart J. Eisenberg, Esquire
Nancy J. Winkler, Esquire
Daniel J. Sherry, Jr., Esquire
Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C.
1634 Spruce Street
Philadelphia, PA 19103

       RE:      Soomi Amagasu, et. al v. Fred Beans Family of Dealerships, et al.
                CCP, Philadelphia County-No: 181102406
                Claim Number: FDG4961
                Our File Number: 2018132951

Dear Counsel:

        Please allow this to confirm that I mailed Defendants, Fred Beans Family of Dealerships,
Fred Beans Ford, Inc., Fred Beans Ford, Inc. d/b/a Fred Beans Family of Dealerships, Fred
Beans of Kia of Limerick, Fred Beans Motors of Limerick, Inc and Fred Beans Motors of
Limerick, Inc. d/b/a Fred Beans Kia of Limerick's Interrogatories, Expert Witness
Interrogatories and a Request for Production of Documents directed to Plaintiffs to your attention
on February 7, 2019. To date, I have not received Plaintiffs' answers to these discovery requests.
Please forward Plaintiffs' discovery responses within the next ten (10) days to avoid the filing of
a Motion to Compel. If you need additional time to provide Plaintiffs' discovery responses,
please contact me to request additional time.

       Thank you for your attention to this matter.

                                        Very truly yours,



                                        Brendan M. Howton

BMH/alf
cc:  William J. Conroy, Esquire I Emily J. Rogers, Esquire
                                   Not a Partnership or Professional Corporation
                        All attorneys are Employees of The Travelers Indemnity Company
                                        And its Property Casualty Affiliates
Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 84 of 120




                       Exhibit G
   Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 85 of 120



                                        Amagasu Etal Vs Fred Beans Family Of Dealers-ORDER




-----------
                                          Hllll18110240600065
                                               11111111111III11
                                                                                              Office/!~~~--~.F\i
SOOMI AMAGASU, both Individually and as                            PHILADELPIIlA ca~':. .
Spouse and Power of Attorney for FRANCIS                           COURT OF COMMON
AMAOASU

         v.
                                                                   NOVEMBER TERM, 2018
FRED BEANS FAMILY OF DEALERSHIPS,                                  NO.: 02406
et.al.


                                               ORDER

         AND NOW, this     '1\ ~.\-   day of     J UJ-'/                    ,2019, upon consideration of

Defendants, Fred Beans Family of Dealerships, Fred Beans Ford, Inc., Fred Beans Ford; Inc.

d/b/a Fred Beans Family of Dealerships, Fred Beans of Kia of Limerick, Fred Beans Motors of

Limerick, Inc and Fred Beans Motors of Limerick, Inc. dlb/a Fred Beans Kia of Limerick's

Motion to Compel Plaintiffs' full ~ complete answers to Moving Defendants' Interrogatories,

Expert Interrogatories and Request for Production of Docwnents addn:ssed to Plaintiffs, it is hereby

ORDERED that said Motion is GRANTED.

         Plaintiffs shall provide full and complete answers to Moving Defendants' Interrogatories,

Expert   lnterrogatori~ and Request for Production of Documents within~~~}days of the date
of this Order or risk sanctions upon application to the Court.


                         DOCKETED
                           AUG 0 5 2019
                        D.STEWART
                     JUDICIAL RECOl'IDS

 T>y     A\tJ-~                                                                                                   J.
Discovery Deadline: 06/01/ltlO
                                                                                     MOTION SUBMITTED

                                                                                             JUL 31 2019
                                                                                        BY J·h.:Jt\t:.t:1\11cNT
                                                                                                                  Case ID: 181102·
Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 86 of 120




                       Exhibit H
       Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 87 of 120




EISENBERG, ROTHWEILER,
 WINKLER, EISENBERG & JECK, P.C.
BY: STEWART J. EISENBERG, ESQUIRE
BY: NANCY J. WINKLER, ESQUIRE
BY: DANIEL J. SHERRY, JR., ESQUIRE
ATTORNEY I.D. Nos. 32151149465/201515                   Attorneys for Plaintiffs
1634 Spruce Street
Philadelphia, PA 19103
215.546.6636



SOOMI AMAGASU, both Individually and as                 COURT OF COMMON PLEAS
Spouse and Power of Attorney for FRANCIS                PHILADELPHIA COUNTY
AMA GA SU
                              Plaintiffs,

       VS.                                              NOVEMBER TERM, 2018

FRED BEANS FAMILY OF                                    NO. 002406
DEALERSHIPS and FRED BEANS
FORD, INC. and FRED BEANS FORD,
INC. d/b/a FRED BEANS FAMILY OF
DEALERSHIPS and FRED BEANS KIA
OF LIMERICK and FRED BEANS
MOTORS OF LIMERICK, INC. and
FRED BEANS MOTORS OF
LIMERICK, INC. d/b/a FRED BEANS
KIA OF LIMERICK and MITSUBISHI
MOTORS NORTH AMERICA, INC. and
MITSUBISHI MOTORS
CORPORATION

Defendants.


PLAINTIFFS' RESPONSES TO DEFENDANT FRED BEANS FAMILY OF DEALERSHIP
        FIRST SET OF INTERROGATORIES DIRECTED TO PLAINTIFFS

        Plaintiffs. by and through their counsel, respond to Defendant Fred Beans Family of

Dealerships Inte1Togatories and in so doing states as follows:


1.      State:

        (a)      your full name (maiden name, if applicable), alias(es), date of birth,
                 marital status (name of spouse) at the time the cause of action and
                 currently, residence and business addresses at the time the cause of action
                 arose and currently and Social Security Number.
          Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 88 of 120




Answer:          Francis Satoru Amagasu
                 DOB: 11/8/1965
                 Married

                  Address: 6150 Upper Mountain Road, New Hope, PA 18938

                  Social Security Number XXX-XX-XXXX

          (b)     Identify all other persons residing at your address at the time of the
                  alleged accident;

Answer:           Wife: Soomi Hahn-Amagasu
                  DOB: 11/27/1965

                  Son: Katsutoshi Kyung Amagasu
                  DOB: 10/12/03 (13 at time of the accident)

          (c)     Identify all persons, by name and address, who had motor vehicles
                  registered to the address you resided at, at the time of the alleged
                  accident.

Answer:           Wife: Soomi Hahn-Amagasu

 2.     Identify, by name and address, at the time of the alleged accident and currently, the
 driver and owner of your motor vehicle involved in the alleged accident, and state:

          (a)     The date of issuance and each Commonwealth or State in which the driver
                  has been licensed to operate a motor vehicle;

Answer:         Plaintiff states the date of issuance was on or about November 1981.

          (b)     Any and all restrictions on any of the aforementioned driver's
                  license(s). If corrective lenses were required, state whether or not you
                  (or they) were wearing them at the time of the alleged accident;

Answer:         Plaintiff did not have any driver's license restrictions. Moreover, to
                the extent Defendant seeks to obtain a copy of Plaintiff's driver's
                abstract, Plaintiff will execute any reasonable authorization in that
                regard.

          (c)     Whether any such license( s) have ever been suspended or revoked, and, if
                  so, when, where, by whom and the reason(s)therefore;




                                                   2
            Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 89 of 120




     Answer:          Plaintiff does not believe that his license had ever been suspended or revoked
                      prior to the subject incident.

               (d)      The nature, extent and duration of any physical and/or mental defects you
                        suffered from the time of and prior to the alleged accident.

     Answer:          Plaintiffs respond by stating that it is their non-expert opinion that Mr.
                      Amagasu's serious injuries, which have resulted in him being paralyzed, are
                      considered permanent.


3.     Identify all Commonwealths or States in which you were the registered owner of a motor
       vehicle on the date of the alleged accident. Identify the financial responsibility upon
       such motor vehicles, as defined by 75 Pa. C.S. Section 1702.

     Answer:         Plaintiffs respond by stating that Pennsylvania was the state where
                     they were the registered owner of motor vehicles.

4.     State in detail the manner in which the alleged accident occurred, specifying the speed,
       position, direction and location of each motor vehicle involved, just before, at the time
       of, and immediately after the alleged accident.

     Answer:         Plaintiffs respond by stating that Mr. Amagasu at time of the incident (seated
                     in the driver's seat and wearing his seatbelt) does not personally recall the
                     incident sequence other than feeling that the vehicle was going out of control
                     and not responding appropriately to steering inputs. Moreover, Plaintiffs
                     respond by stating that it is their understanding that the crash sequence as
                     well as the movement of Mr. Amagasu in the vehicle will be addressed by
                     qualified experts including but not necessarily limited to accident
                     reconstructionists and biomechanical engineers. These experts' reports,
                     along with all relevant export reports, will be disclosed in strict conformance
                     with applicable case management order.

5.     Describe the lighting conditions, weather conditions and the condition of the road(s)
       surface(s) existing at the time and place of the alleged accident.

     Answer:     Plaintiffs refer Defendant to the police report which states the weather
                 condition, roadway condition, and lighting conditions present at the time of the
                 incident.
6.    Describe the streets or other byways involved in the alleged accident, as follows:

               (a)     In terms of traffic lanes (i.e. parking, travel, tum-only lanes), the
                       width of the streets or other byways;

               (b)     Type of road surface (i.e. concrete, black top, dirt, gravel, etc.);


               (c)     Roadway surface condition(s) (i.e. dry, wet, muddy, etc.);

                                                      3
                Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 90 of 120




                 (d)      Any defects in the roadway which you believe contributed
                          to the happening of the alleged accident.

     Answer:           Plaintiffs respectfully refer Defendant to the police report which contains the
                       information, to the extent available. Moreover, Plaintiffs, through counsel, state
                       their belief in that they do not believe that any defects were present in any
                       roadway.
7.     State:

                 (e)      In which lane the respective motor vehicles were traveling before the
                          alleged accident occurred;

                 (f)      The speed of your vehicle;

                          ( 1)   At 100 feet from the point of contact;
                          (2)    At 50 feet from the point of contact;
                          (3)    At the point ofcontact.

                 (g)      Whether your (or your operator's) view was clear, or what obstruction, if any,
                          existed at the time of the alleged accident;

                 (h)      What you (or your operator) did in an attempt to avoid the alleged accident;

                 (i)      Whether the responding and/or investigating police officers cited any of
                          the drivers involved in the alleged accident for a violation(s) of any statute, law,
                          ordinance or regulation and if so, describe.

     Answer:           Plaintiffs refer Defendant to their prior Interrogatory answers, and additionally
                       state that Plaintiff does not believe that he was exceeding the speed limit at any
                       relevant point in time. Moreover, this incident involves a rollover event, as
                       opposed to a "point of contact" which is more appropriately descriptive for a
                       frontal collision. Moreover, Plaintiffs respectfully refer Defendant to the police
                       report.

8.     Describe any and all damage to the motor vehicle in which you were an occupant or driver
       as a direct result of the alleged accident.


     Answer:           Plaintiffs state that the subject vehicle sustained damage in the crash event, and
                       respectfully directs Defendant to the photographs that depict the damage.

9.    Identify the person and/or company who repaired and/or evaluated your motor vehicle to prepare
      a repair estimate.

     Answer:           Plaintiffs did not have the vehicle repaired after the incident; instead, the
                       vehicle has been persevered in its post-crash condition.

                                                           4
                Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 91 of 120




10.     If the motor vehicle you were the owner and/or driver or occupant of has been sold since
        the time of the accident, state the date of the sale, identify by name and address the person
        who purchased the motor vehicle and the sale price of the motor vehicle.

      Answer:         Plaintiffs respond by stating that the vehicle was not sold after the incident and,
                      instead, has been stored as evidence currently located at ARCCA.

11.     State your address of departure and intended destination during your route of travel at the
        time of the alleged accident.

      Answer:         Plaintiff was heading home from eating lunch with friends at a Chik-Fil-A in
                      Newton, PA.


12.     State the name, home and business address of the following:

                G)     Those who actually witnessed the alleged accident;

                (k)     Those who were present at or near the scene at the time of the
                        alleged accident;

                (I)     Those who have any knowledge or information as to any facts
                        pertaining to the circumstances and manner of the happening of
                        the alleged accident or the nature of the injuries sustained in the
                        alleged accident.

      Answer:         Plaintiffs refer defendant to the police report which indicates the information of
                      the witnesses to the incident in question other than Plaintiff and his son.

13.    State all economic as well as non-economic damages and/or loses you believe you
       sustained as a direct result of the alleged accident. Describe in detail all injuries you
       sustained, including their nature, extent and duration.


      Answer:         Plaintiffs respond by stating that in addition to the forthcoming expert reports
                      regarding "financial loss" such as life care planning and economic losses
                      (including but not limited to loss of earning capacity, loss of earnings, and the
                      cost of life care plan), and medical liens, and any out of pocket expenses
                      incurred as a result of Mr. Amagasu's significant and ongoing medical care,
                      the other damages in this case relate to conscious pain and suffering damages,
                      disfigurement damages, loss of consortium damages, and punitive damages.
14.    State:

                (a)    The identity, by name and address, of each hospital or university
                       medical center where you were examined and/or treated and
                       whether you were admitted;
                                                         5
          Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 92 of 120




          (b)   The identity of any person(s) who examined, evaluated or treated
                you, noting their name, address and specialty;


          (c)   The identity, by name and address of any diagnostic test center
                that provided services and what testwere performed;


          (d)   Thedate(s) ofallexamination(s),evaluation(s), treatment(s)
                and/or confinement(s) by healthcare professionals and their
                corresponding charges.


          (e)   Identify any healthcare professional(s) you are currently
                consulting and/or treating with for any of the injuries and/or
                damages you sustained as a direct result of the alleged accident and
                what symptoms you still allegedly suffer from.


Answer:         Below is a list of treating medical facilities:

                St. Mary Medical Center
                1201 Langhorne-Newtown Road
                Langhorne, PA 19047

                Thomas Jefferson University Hospital
                111 S. 11th street
                Philadelphia, PA 19107

                Magee Rehabilitation Hospital
                1513 Race Street
                Philadelphia, PA 19102

                Powerback Rehabilitation
                3485 Danisville, Rd
                Hatboro, PA 19040

                Crestview Rehabilitation
                262 Tollgate Rd.
                Langhorne, PA 19047

                Inglis house
                2600 Belmiont Avenue,
                Philadelphia, PA 19131

                                                 6
                Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 93 of 120




                        Chestnut Hill Hospital
                        8835 Germantown Avenue
                        Philadelphia, PA 19118


15.     Ifyou contend that the alleged accident aggravated a pre-existing condition( s),
        state:

                (a)     The nature and extent of such pre-existing condition;

                (b)    The date upon which you believe you recovered from
                       symptomatology of the preexisting condition(s), prior to the
                       accident date;

                (c)    The name and address of the healthcare professional( s) who treated
                       you for the pre-existing condition(s); and

                (d)    The date of and circumstances causing you to incur the pre-
                       existing condition(s).

      Answer:         Plaintiffs do not believe that the crash event aggravated a pre-

                      existing medical condition.

16.    If you have fully recovered from the injuries you allege to have sustained in the present
       accident, state the approximate date you recovered. If you have not fully recovered from
       your injuries, then describe any pain, ailment, complaint, injury or disability that you
       allege you still suffer from as a direct result of the alleged accident.

      Answer:         Mr. Amagasu, who was paralyzed as a result of the crash event, is still receiving

                      treatment and has not "fully recovered". The names of his treating health care

                      providers are contained within the medical records and in the prior responses to

                      Defendant's Interrogatories.


17.    State whether you sustained any injuries or suffered from any disease, deformity, or
       impairment, prior to or subsequent to the accident herein, which in any way affected those
       parts of your body claimed to have been injured as a direct result of the instant accident. If
       so, state:


                (a)    The nature and extent of any such injury, disease, deformity
                       or impairment;

                                                       7
                Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 94 of 120




                (b)    The date of the occurrence or diagnosis of such injury,
                       disease, deformity or impairment;

                (c)    The names and address(es) of the healthcare professional(s) you
                       have consulted with and/or treated with and the corresponding dates
                       thereof, for such injury, disease, deformity orimpairment.

      Answer:           Plaintiffs do not believe that the crash event aggravated a pre-
                        existing condition. Plaintiffs further state that medical records
                        are requested and will be supplied to Defendant upon receipt.
                        Moreover, as stated earlier, Plaintiffs will execute any
                        reasonable authorization supplied by Defendant for Mr.
                        Amagasu's medical records.


18.    If you are currently employed, were employed atthe time of the alleged accident and/or
       employed for five (5) years before the accident date, state as to each time period:

                (a)    By whom;


                (b)    Your stated title or position and accompanying duties
                       and responsibilities;
                (c)
                (d)    The length of your employment;

                (e)    Number of hours worked per week and/or number of days worked
                       per week;
                       (f)    Hourly wage and/or salary as well as supplemental wages (i.e.
                                                                                 bonuses,


       Answer:        Plaintiff has not worked since the incident at question, and prior to the incident
                      was working as a Woodworker/Consult for Nakashima Woodworkers. The
                      calculations of Mr. Amagasu's loss of earnings and earning capacity
                      (along with loss of associated benefits and loss of household services) will
                      be the subject of a report authored by an expert economist, as Plaintiffs
                      are not actuaries or economists. This report will be disclosed to
                      Defendant in strict conformance with the applicable case management
                      order.

19.    State the dates you have been absent from work since the date of the alleged accident for
       reasons relating to the injuries, damages and/or losses you sustained in the accident. If you
       have returned to your employment, state the date you returned and whether there had been
       any change in your stated title or position, accompanying duties and/or responsibilities
       and/or your wage, salary or supplemental wages and identify by name and address the

                                                       8
             Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 95 of 120




        employment you returned to.




       Answer:        Plaintiff has not worked since the incident at question. The calculations of Mr.
                      Amagasu's loss of earnings and earning capacity (along with loss of
                      associated benefits and loss of household services) will be the subject of a
                      report authored by an expert economist, as Plaintiffs are not actuaries or
                      economists. This report will be disclosed to Defendant in strict
                      conformance with the applicable case management order.

20.    Describe in detail any future lost wage claim and/or impairment of earning capacity
       and/or power you believe you will have as a direct result of the alleged accident and the
       basis thereof.

      Answer:         Plaintiffs respectfully refer Defendant to Interrogatories 18 and 19, above.

21.    If you have ever been involved in any prior litigation as a party or witness, describe the
       nature of the lawsuit, the Commonwealth or State, County, court term and number of the
       lawsuit, as well as the outcome of the lawsuit, if you were a party thereto.

      Answer:         Plaintiffs have not been involved in any litigations or lawsuits for any event
                      other than the one that forms the basis of the immediate lawsuit.
22.    If you have engaged, or expect to engage, healthcare professionals and/or other expert
       witnesses (i.e. accident reconstructionist), whom you intend to have testify or whose report
       you intend to submit attrial on your behalf on any matter pertaining to this action, state:

                (a)    The name of the expert;

                (b)    The expert's professional address;

                (c)    The expert's occupation;

                (d)    The expert's specialty;

                (e)    The expert's qualifications (i.e. Curriculum Vitae);

                (f)    The topic or subject matter upon which the expert is expected to testify;

                (g)    The substance of the facts to which the expert is expected to testify;

                (h)    The substance of the opinion to which the expert is expected to testify;

                (i)    A summary of the grounds or foundation for each opinion the
                       expert is expected to testify.


                                                        9
                Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 96 of 120




      Answer:        Plaintiffs have not decided who they will call as expert witnesses in this case
                     and will designate the experts and provide said experts' reports and CVs in
                     strict conformance with the applicable case management order.


23.     State whether you have been convicted of any crime(s) in the past ten (10) years, and if so,
        state the nature ofsuch conviction.

      Answer:       Plaintiffs have not been convicted of any crimes in the past 10 years.


24.     State where and when the motor vehicle at issue (1992 Mitsubishi 3000 GT bearing
        Pennsylvania license plate 3M94) was last maintained, inspected, serviced and/or repaired
        during the five (5) years prior to the date of the accident and what maintenance, inspection,
        service and/or repairs were completed.

      Answer:       Plaintiffs respond by stating that maintenance and/or inspections was
                    performed closest to the time of the incident at Melson's Service Center, 295 W.
                    Bridge Street, New Hope, PA 18938.


25.     State when the motor vehicle at issue (1992 Mitsubishi 3000 GT bearing Pennsylvania
        license plate 3M94) was last maintained, inspected, serviced and/or repaired by any of the
        named defendants.

      Answer:       Plaintiffs respond by stating that they are unsure of all of the dates the vehicle
                    was serviced, inspected, maintained, and/or or repaired by the Fred Beans
                    Defendants, although said services are documented in the vehicle's CARFAX
                    records (which are attached).
26.     On the date of the alleged accident, was the motor vehicle at issue (1992 Mitsubishi 3000 GT
        bearing Pennsylvania license plate 3M94) in need of maintenance, service and/or repair or
        affected by any mechanical or operational issues involving any portion of the motor vehicle
        including, but not limited to, its steering systems, cornering, braking systems, engine,
        transmission and/or restraint systems? If so, please identify any issues that existed on the
        date of the accident.
      Answer:       Plaintiffs respond by stating that the vehicle did go out of control and they,
                    through the allegations in the Complaint, are alleging that this loss of control
                    came as a result of, inter alia, negligent servicing, inspecting, maintaining,
                    and/or repair by Defendant.

27.    State where the motor vehicle at issue ( 1992 Mitsubishi 3000 GT bearing Pennsylvania
       license plate 3M94) was inspected on a yearly basis for motor vehicle registration
       renewal purposes for five (5) years prior to the accident at issue.

      Answer:       Plaintiffs respond by stating that in addition to performing routine maintenance
                                                      10
            Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 97 of 120




                  himself, additional maintenance and inspections were performed at Melson's
                  Service Center, 295 W. Bridge Street, New Hope, PA 18938; however, Plaintiffs
                  are unsure whether that occurred on a "yearly basis".




28.    Was the motor vehicle at issue (1992 Mitsubishi 3000 GT bearing Pennsylvania license
       plate 3M94) involved in any accidents prior to the date of the accident alleged in this
       matter? If so, please identify any accidents involving the motor vehicle and any damages
       to the motor vehicle and/or its operational or mechanical systems sustained in said
       accident.

      Answer:     Plaintiffs respond by stating that the vehicle was not involved in any prior

                  accidents.




           Plaintiffs reserve the right to supplemental and/or amend these responses.


                                                Respectfully submitted,

                                                EISENBERG, ROTHWEILER,
                                                WINKLER EISENBERG & JECK, P.C.


                                                BY:     Daniel J. Shem. Jr ..
                                                        Stewart J. Eisenberg, Esquire
                                                        Nancy J. Winkler, Esquire
                                                        Daniel J. Sherry, Jr., Esquire
                                                        Attorneys for Plaintiffs


      DATED: September 16, 2019




                                                   11
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 98 of 120



                             CERTIFICATE OF SERVICE

      The undersigned certifies that a true and correct copy of the foregoing Response to

Defendant Fred Beans Dealership's Interrogatories was served via First Class U.S. Mail and

PDF e-mail attachment on September 16, 2019.

                                         Respectfully submitted,

                                         EISENBERG, ROTHWEILER, WINKLER
                                         EISENBERG & JECK, P.C.


                                         BY:    Isl Daniel J. Sherrv. Jr.
                                                Stewart J. Eisenberg, Esquire
                                                Nancy J. Winkler, Esquire
                                                Daniel J. Sherry, Jr., Esquire
                                                Attorneys for Plaintiffs


DATED: September 16, 2019




                                           12
Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 99 of 120




                        Exhibit I
                              Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 100 of 120
 4/10/2018                                          CARFAX Vehicle History Report for this 1992 MITSUBISHI 3000 GT VR4; JA3XE74C1NY055464


     For Personal Use Only
 o"
      ~~~    -
             ~-    ~~- --~                    -     ~          --                                   -   -   "   -""-~   -   -- -     ·- -     -   -      -   ~   --- -     ------

 ; ~---r-~ CARFAX'' Vehicle History Report'~                                                                                                                     us
                                                                                                                                                                         539 99

      ~LR ~ f_l~Jt__,_~J
                                                                                                                                                                            •
 !                                                      An mdependent company estal>lished in 1986


     Vehicle Information:
     1992 MITSUBISHI 3000 GT VR4                                             Accident reported: airbag deployed
     VIN: JA3XE74C1 NY055464
     HATCHBACK 2 DR
     3.0L V6 F DOHC 24V                                             ~~      At least 1 open recall
     GASOLINE
     ALL WHEEL DRIVE
     !!!!!!9.!~...l?..m:!.!P..m.~P.l l ~.!!!!~.QP.!!9..n!          )ft      7 Service history records

                                                                            35 Detailed records available




                                                               I· a
                                                                            94,012 Last reported odometer
                                                                  ..               reading



                                                               I
 This CARFAX Vehicle History Report is based only on information supplied to CARFAX and available as of 4/10/18 at2:41:00 PM (EDT}.
 Other information about this vehicle, including problems, may not have been reported to CARFAX. Use this report as one important tool,
 along with a vehicle inspection and test drive, to make a better decision about your next used car.


                                        Title History                                                                                                 Summary
  CARFAX guarant~!:~~-~n.!~ma~ion~~ th._is_s_·e_c_lio_n_ _ _ _ _ _ _ _ _ _,____ ·--.----~--.,_,, _____.,.,_..---·- --·--·--···----·-----·-..···--·--··...................~···-··
                                                                                                                                  Guaranteed
  Salvage I Junk I RebulH I Fire I Flood I Hall I Lemon
                                                                                                                                  No Problem

  Not Actual Miieage I Exceeds Mechanical Limits                                                                                                  Guaranteed
                                                                                                                                                  No Problem




      e              .
                             GUARANTEED - None of these major tlUe problems were reported by a state Department of Motor Vehicles
                             (OMV). If you find that any of these title problems were reported by a OMV and not included in this report,
                             CARFAX will buy this vehicle back.Register I View Terms I View Certificate




                                       Additional History                                                                                             Summary
  Not all accidents I issue~~~-~~E~!:~--~~~A~_FAX _ _ _ _ _ _ _ _ _~-------+----------
  Total Loss                                                                                                                                  _,No Issues
      No total loss reported to CARFAX.                                                                                                       g Reported

  Structural Damage                                                                                                                           9'I No Issues
      No structural damage reported to CARFAX.                                                                                                g Reported

  Airbag Deployment                                                                                                                          R\. Airbag
      Airbag deployment reported on 11/11/2017.                                                                                              ~ Deployment

  Odometer Check                                                                                   9'I No Issues
      No indication of an odometer rollback.                                                       g Indicated
                                                                                -------------·-----------·---
  Accident I Damage                                                                                IA. Accident
      Accident reported on 11/11/2017.                                                                                                       ~Reported

  Manufacturer Recall                                                                                                                                  Recall
      At least 1 manufacturer recan requires repair. Most recalls can be repaired free of charge.                                                     Reported

  Basic Warranty                                                                                                                                      No Data
   No data reported to CARFAX.                                                                                                                        Reported


https:/lwww.cerfax.com/showrooml#/report/JA3XE74C1 NY055464                                                                                                                         1/4
                                        Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 101 of 120
 4/10/2018                                                           CARFAX Vehicle History Report for this 1992 MITSUBISHI 3000 GT VR4: JA3XE74C1 NY055464

                                                           Detailed History                                                                                                                                                                      Glossary



     Date:                                   Miieage:                 Source:                                                        Comments:
                                                  ·-··---·"·------·-·------·
     02/1911992                                                       NICB                                                          Vehicle manufactured
                                                                                                                                    and shipped to original dealer
     04/2511996                                            12,549 Washington                                                        11tle or registration issued
                                                                  Motor Vehicle Dept.                                               Loan or lien reported
                                                                  Seatue, WA
                                                                  Title #920733671496116
    '--••·•.u--'••·-------·----·----~'·"'...._'                          ..       "·""""•----~-----------·-·-------'"·-•·-----~•=·~-··•·,··-w_,                                            ..... .
                                                                                                                                                                                              ~,,    ,~.,,~_,_.,_.   __,______ ,__________,__. .- -
     12/22/1997                                            28,416     Service Pian Co.                                              Service contract Issued
                                                                      Graham, WA
     01/0311998                                                       Washington                                                    Title or registration issued
                                                                      Motor Vehicle Dept.                                           Loan or lien reported
                                                                      Graham, WA
                                                                      Title#961153323498003
    04/30/1998                                             33,000     Washington                                                    Passed emissions Inspection
                                                                      lnspecUon Station

    05/18/1999
                             -----···---·-·--....... __
                                                           44,929
                                                                      Graham, WA
                                                                       _,_   ..
                                                                     Washington
                                                                                  _ .
                                                                                                                                   Title or registration Issued
                                                                     Motor Vehicle Dept.                                           Loan or lien reported
                                                                     Yelm, WA
                                                                     Title #9913842501
    06107/2000                                             65,000    Washington                                                    Passed emissions inspection
                                                                     Inspection Station
                                                                     Seattle, WA
    06/0912000                                             65,646    Washington                                                    lltle or registration issued
                                                                     Motor Vehicle Dept.                                           Loan or Oen reported
                                                                     Seattle, WA
                                                                     Title #0016120224
    06/09/2000                                                       Washington                                                    Title or registration Issued
                                                                     Motor Vehicle Dept.                                           New owner reported
                                                                     Seattle, WA
                                                                     Title #9913842501
    03/06/2001                                                       Washington                                                    lltle or registration issued
                                                                     Motor Vehicle Dept.                                           Loan or lien reported
                                                                     Seattle, WA
                                                                     Title #0021520703
    05/0312001                                                       Washington                                                    Title or registration issued
                                                                     Motor Vehicle Dept.                                           Loan or lien reported
                                                                     Seattle, WA
                                                                     Title #0021520703
                                                                                        · - - - - - - - -····-·-·--·-····--...........- ....................................................................- ...............--···-···-·-··--····-·····
    03/1312002
   ---·---·-·-··-----·--- .....,..
   05/10/2002
                                                          69, 729
                                                                 _________
                                     ---·--·---···-"""_"_,_______,
                                                                     Service Facility
                                                                    Mitsubishi Motors
                                                                                         ~----··---··----
                                                                                                                                   Vehicle serviced
                                                                                                                   ·--·-------------------··--·---····----....--·-----·····---·-·-····-··--·-·--·--·--·-·····--·--····..-·-·--··--·----·-·--·--··-·--·-·····
                                                                                                                                   Manufacturer Safety recall Issued
                                                                                                                                   NHTSA #02V143001
                                                                                                                                   Recall #SR-02-003
                                                                                                                                   1991-99 3000GT VR4 T/CASE-CONTACT DPSM PRIOR TO
                                                                                                                                   DOING ANY WORK

                                                                                                                                  Status: Remedy Available
                                                                                                                                  Click here or call 1-888-648-7820 to locate an authorized
                                                                                                                                  Mitsubishi dealership near you to obtain more Information about
                                                                                                                                  this recall.
                                                                                                                                 - Learn more about this recall


          Description: IN CERTAIN AFFECTED VEHICLES, THERE IS A POSSIBILITY THAT A LEAK IN THE TRANSFER CASE
          MAY CAUSE BEARING FAILURE.

          BEARING FAILURE MAY LEAD TO LOCK-UP OF THE WHEELS, WHICH COULD RESULT IN A CRASH WITHOUT PRIOR
          WARNING.

          Remedy: THE DEALERSHIP WILL INSPECT THE TRANSFER CASE FOR LEAKAGE OR DAMAGE AND IF NECESSARY,
          REPLACE THE SEALS AND REFILL THE TRANSFER CASE TO THE PROPER LEVEL; OR REPLACE THE TRANSFER
          CASE IF THERE IS EVIDENCE OF DAMAGE.


   03/14/2003                                                        Washington                                                   Title or registration issued
                                                                     Motor Vehicle Dept.                                          Loan or lien reported

https://www.carfax.com/showroornl#/report/JA3XE74C1 NY055464                                                                                                                                                                                                   214
                                            Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 102 of 120
 4/10/2018                                                                       CARFAX Vehlcle History Report for this 1992 MITSUBISHI 3000 GT VR4: JA3XE74C1NY055464
                                                                                      Lambertville, NJ                                      Registration updated when owner moved
                                                                                      lltle #0021520703                                     the vehicle to a new location
   · - - - · ---~·••••,-·--•·••-·~--------------,,._..,--_•----·••. . •-~-·N-,-·--~---------·----·--------1
        03114/2003                                                                    Washington                                            Title or registration issued
                                                                                      Motor Vehicle Dept.
                                                                                      Lambertville, NJ
                                                                                      Title #0307353328
       --·-~------------··--.,...                                               ...   -~--~

        11/07/2005                                                  73,989            Pennsylvania                                          Title Issued or updated
                                                                                      Motor Vehicle Dept.                                   Registration updated when owner moved
                                                                                      New Hope, PA                                          the vehicle to a new location
                                                                                      Tille #62579018AM01
       05/2212006                                                   74,654            Fred Beans Kia Of limerick                            Drlvabllity/performance checked
                                                                                      Limerick, PA
                                                                                      610-495-5900
                                                                                      fredbeans.com
    . ---------------·-----------------                                        --~-~--·---·····----------                                                                                                                      ~-·-"·"~-----~-·--···-··-~------·-·····-··-~--·                                 ---
       05/22/2006                                                                     Fred Beans Family of                                  Drivablllty/performance checked
                                                                                      Dealerships
                                                                                      866-683-5295
                                                                                      fredbeans.com
       06/16/2006                                                   74,744            Fred Beans Family of                                 Drfvability/performance checked
                                                                                      Dealerships                                          Antifreeze/coolant flushed/changed
                                                                                      866-683-5295
                                                                                      fredbeans.com
    ----------------·---··-···--··-···-·-----                                                    --------·
       06/16/2006                                                                     Fred Beans Kia Of Limerick                           Drlvablllty/performance checked
                                                                                      Limerick, PA                                         Antifreeze/coolant flushed/changed
                                                                                      610-495-5900
                                                                                      fredbeans.com
       08/03/2006                                                                     Fred Beans Kia Of Limerick                           Vehicle serviced
                                                                                      Limerick, PA
                                                                                      610-495-5900
                                                                                      fredbeans.com
   -------·----·------·•-••-                                        n·-----~~-------------·----·--·-·-·•-•••-••-·-·-----·-•••-•-•••--·--•-•••--••·--••••••--·-··~-----·-·•--·•••--·--·--·••·----·~


    08/03/2006                                                Fred Beans Family of                                                         Vehicle serviced
                                                              Dealerships
                                                              866-683-5295
                                                              fredbeans.com
   ------------------·-----·--------- ··----·----- -·--··------- .                        -~---~-----------------                                    -------·   -------.,........   ~-----   .   ----·-·-----·--------------------------···------------------

    09/17/2007                                                     78,604             Inspection Station                                   Exempt from emissions Inspection
   ---~-------                       .   -~.--------·-,·--·····"   •<·-~-----·---~---·------------.                                              -._,_ _,._,.__, ___...,,.,_<·•--·=-,....,.,..-,,............- ••-..                                                  .... •.•.,........... ..•• ,_.._,............
                                                                                                                                                                                                                                      -~"'-"·'~"--·-···~·.-·.-.· ~,...-   ~              ~




    08/15/2008                                                     80, 156            Inspection Station                                   Exempt from emissions inspection
       -------·---------·---------- ···-···-··-.    -----~-·--------~----·---------·-·----------------                            -----   --------·--·---------~-·---------~-----··-·        ...   -----~-·-   . ··--------·-------·--·-----.,------·---· . --..     ~~·   .   ·--··--·-··-'-~---·-·-·--····-


    09/17/2009                                                     84,235             Inspection Station                                   Exempt from emissions Inspection
                                                                                              ---·--------·----------·"··--·----.---······--·-·-··--···-·-----·--·----···'-·------·---·-····-···----      .
    08/03/2010                                                                        Pennsylvania                                         Registration issued or renewed
                                                                                      Motor Vehicle Dept.
                                                                                      New Hope, PA
                                                                                      Title #62579018AM01
    10/08/2010                                                     85,980             Inspection Station                                   Exempt from emissions Inspection
   08/10/2011                                                              Pennsylvania                    Registration Issued or renewed
                                                                           Motor Vehicle Dept.
                                                                           New Hope, PA
                                                                           Title #6257901 BAM01
                                                                          ---·                ·-----
                                                                                               ·-·------------···-..····-----·---·---··....- ... -..·-······--·""'····---· ........................................................ "
    10/11/2011                                                     87, 115 Inspection Station              Exempt from emissions inspection
   ------------··---·---------·------·-·-·--.            ~,.-------·--·                                                 ------------~---------~--------------------------·--·-·--·-··-----------------···------------·-



   08127/2012                                                                     Pennsylvania                                            Registration Issued or renewed
                                                                                  Motor Vehicle Dept.
                                                                                  New Hope, PA
                                                                                  Title #62579018AM01
   03/07/2014                                                                     Pennsylvania                                            Registration Issued or renewed
                                                                                  Motor Vehicle Dept.
                                                                                  New Hope, PA
                                                                                  Title #6257901801 AM
  ..   ~--------------·------------------------------------------1
   11/0512015                                                      88,395         Inspection Station                                      Passed emissions inspection
   06116/2017                                                      94,012         Pennsylvania                                            Tille issued or updated
                                                                                  Motor Vehicle Dept.
                                                                                  New Hope, PA
                                                                                  Title #6257901802 AM
   11/11/2017                                                                     Pennsylvania
                                                                                                                    ·---·-------
                                                                                                                        Accident reported
                                                                                  Damage Report                                           Involving undercarriage Impact
                                                                                                                                          It hit a tree I shrubbery
                                                                                                                                          It hit an embankment
                                                                                                                                          Disabling damage reported
                                                                                                                                          Vehicle towed
                                                                                                                                          Airbag deployed


https://www.carfax.com/showroom/#/report/JA3XE74C1 NY055464                                                                                                                                                                                                                                                           3/4
                     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 103 of 120
 4/10/2018                             CARFAX Vehicle History Report for this 1992 MITSUBISHI 3000 GT VR4: JA3XE74C1 NY055464
                                                                           CARFAX Airbag Tips
                                                                                               ---
                                  Print this CARFAX Report and take It to your pre-purchase Inspection



                                     Have Questions? Please visit our Help Center at www.carfax.com.


                               Glossary                                                                                      View Full Glossary


    Accident Indicator
    CARFAX receives Information about accidents in all 50 states, the District of Columbia and Canada.

    Not every accident Is reported to CARFAX. As details about the accident become available, those additional details are added to the
    CARFAX Vehicle History Report. CARFAX recommends that you have this vehicle inspected by a qualified mechanic.
         • According to the National Safety Council, Injury Facts, 2015 edition, 8% of the 254 million registered vehicles in the
           U.S. were Involved in an accident in 2013. Over 74% of these were considered minor or moderate.
         • This CARFAX Vehicle History Report is based only on information supplied to CARFAX and available as of 4/10/18 at
           2:41:00 PM (EDT). Other Information about this vehicle, Including problems, may not have been reported to
           CARFAX. Use this report as one important tool, along with a vehicle Inspection and test drive, to make a better
           decision about your next used car.

       Pennsylvanla Damage Reports:
         • Provide an estimate of the extent of damage in its accident reports for the following:
            • DISABLED: The vehicle cannot be driven from the accident scene due to severe damage or an injury.
            • FUNCTIONAL: The accident damage Is moderate and may affect the operation of the vehicle and/or its
              parts. Examples Include broken windows, trunk lids, doors, bumpers and tires.
            • MINOR: The accident damage does not affect the operation of the vehicle. Examples include dented
              bumpers, fenders, grills and body panels. This level of accident should not compromise vehicle safety.
            • NO DAMAGE: The vehicle was not damaged.

        • Are required if the vehicle Is towed from the scene or if an individual is injured

   Airbag Deployment
   Occurs when the driver, passenger or side airbag has been used or deployed during a crash or other incident. If an airbag has been
   deployed, it must be replaced by a qualified technician. Have this car inspected by a mechanic prior to purchase. Use CARFAX
   Airbag Tips to make sure this vehicle's airbag system Is functional.
   Manufacturer Recall
   Automobile manufacturers issue recall notices to Inform owners of car defects that have come to the manufacturer's attention. Recalls
   also suggest Improvements that can be made to Improve the safety of a particular vehicle. Most manufacturer recalls can be repaired
   at no cost to you.
   New Owner Reported
   When a vehicle is sold to a new owner, the Title must be transferred to the new owner(s) at a Department of Motor Vehicles.
   Ownership History
   CARFAX defines an owner as an Individual or business that possesses and uses a vehicle. Not all title transactions represent
   changes In ownership. To provide estimated number of owners, CARFAX proprietary technology analyzes all the events In a vehicle
   history. Estimated ownership Is available for vehicles manufactured after 1991 and titled solely in the US including Puerto Rico.
   Dealers sometimes opt to take ownership of a vehicle and are required to In the following states: Maine, Massachusetts, New Jersey,
   Ohio, Oklahoma, Pennsylvania and South Dakota. Please consider this as you review a vehicle's estimated ownership history.
   Title Issued
   A state issues a title to provide a vehicle owner with proof of ownership. Each title has a unique number. Each title or registration
   record on a CARFAX report does not necessarily indicate a change in ownership. In Canada, a registration and bill of sale are used
   as proof of ownership.



Follow Us:     fl facebook.com/CARFAX              -   @CarfaxReports         l,; CARFAX on Google+
CARFAX DEPENDS ON ITS SOURCES FOR THE ACCURACY AND RELIABILITY OF ITS INFORMATION. THEREFORE, NO
RESPONSIBILITY IS ASSUMED BY CARFAX OR ITS AGENTS FOR ERRORS OR OMISSIONS IN THIS REPORT. CARFAX
FURTHER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING At>N IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. CARFAX®
@2018 CARFAX, Inc.. a unit of IHS Inc. All rights reserved.
Covered by United States Patent Nos. 7,113,853; 7,778,841; 7,596,512, 8,600,823; 8,595,079; 8,606,648; 7,505,838.
4/10/18 2:41 :00 PM (EDT)




https://www.carfax.com/showroom/#/report/JA3XE74C1 NY055464                                                                                       4/4
Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 104 of 120




                       Exhibit J
                        Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 105 of 120
10/15/2019                                                                     Civil Docket Report


          "--     The Philadclphra Courts
                  Civil Docket Access
                                                                            A $5 Convenience fee will be added to the transaction at checkout.
      Case Descrigtion

          Case ID:            180503114
          Case Caption:       AMAGASU ETAL VS MELSON'S SERVICE CENTER, INC.
          Filing Date:        Tuesday , May 29th, 2018
          Court:              MAJOR JURY-COMPLEX
          Location:           City Hall
          Jury:               JURY
          Case Type:          PRODUCT LIABILITY
          Status:             PRAEC/SETTLE DISCONTINUE END

      Related Cases

      No related cases were found.

      Case Event Schedule

      No case events were found.

      Case motions

      No case motions were found.

      Case Parties
      I

  I             Seq#                                    Assoc
                                                                     Expn
                                                                                     Type                    Name
                                                                     Date
                   1                                                                 ATTORNEY FOR            SHERRY JR,, DANIEL J
                                                                                     PLAINTIFF
     Address: EISENBERG ROTHWEILER                                    Aliases: none
  II
              WINKLER
                                                                                I
   I          EISENBERG & JECK PC
              1634 SPRUCE STREET                                                II
              PHILADELPHIA PA 19103
              (215)546-6636


                   2                                            1                               NTIFF      ~GASU, SOOMI
  II
  1       Address: 6150 UPPER MOUNTAIN                               Aliases: none
                                                                                I


                   RD
                   NEW HOPE PA 18938

  I




  I                3,                                           1                    DI .l'.I   "TIFF      II AMAGASU, FRANCIS
  I                    I                                                        II                                                          I

https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                                                     1/3
                      Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 106 of 120
10/15/2019                                                                   Civil Docket Report

  I Address:          6150 UPPER MOUNTAIN                             Aliases:   none                                                             I
      I               RD                                                                                                                          I
                      NEW HOPE PA 18938


                  4                                                              DEFENDANT                        MELSON'S SERVICE
                                                                                                                  CENTER INC                      I
                                                                                                                                                  I
          Address: 295 W BRIDGE ST                                    Aliases:   none
                   NEW HOPE PA 18938


                                                                                                                               Dfl.IOLD L
                  5                                                           j~LEADER                       II. -
                                                                                                             !I
                                                                                                                      •••
                                                                                                                   _ ... , ,   u' ..
                                                                                                                                                  I
          Address: 606 CITY HALL                                      Aliases: none
                   PHILADELPHIA PA 19107
                   (215)686-7260



      Docket Entries

          Filing                                                                                         Disposition Approval/
                             Docket Type                                   Filing Party
          Date/Time                                                                                         Amount Entry Date
          29-MAY-2018        ACTIVE CASE                                                                                            30-MAY-2018
          05:50 PM                                                                                                                  09:11 AM
                 Docket
                         E-Filing Number: 1805067254
                  Entry:


          29-MAY-2018        COMMENCEMENT CIVIL                            SHERRY JR,,                                              30-MAY-2018
          05:50 PM           ACTION JURY                                   DANIEL J                                                 09:11 AM
           Documents: .J<. Click link(s) to preview/purchase the documents                              \J
                             Final Cover                                                           II       Click HERE to purchase al documents
                                                                                                        • • related to this one dac:ket enby



                 Docket
                  Entry:
                             none.


          29-MAY-2018        PRAE TO ISSUE WRIT OF                         SHERRY JR,,                                              30-MAY-2018
          05:50 PM           SUMMONS                                       DANIEL J                                                 09:11 AM
           Documents: .J< Click link(s) to preview/purchase the documents                          II   \J  Click HERE to purchase al documents
                             Praecii:;ieWrit.i:;idf                                                l
                                                                                                        • • related to this one dac:ket enby
                             WritofSummons.i:;idf

  i              Docket PRAECIPE TO ISSUE WRIT OF SUMMONS FILED. WRIT OF SUMMONS
                  Entry: ISSUED.


          29-MAY-2018       JURY TRIAL PERFECTED                           SHERRY JR,,                                              30-MAY-2018
          05:50 PM                                                         DANIEL J                                                 09:11 AM

https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                                                           213
                      Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 107 of 120
10/15/2019                                                                      Civil Docket Report

               Docket 12 JURORS REQUESTED.
                Entry:


      29-MAY-2018            WAITING TO LIST CASE                              SHERRY JR,,                                           30-MAY-2018
      05:50 PM               MGMTCONF                                          DANIEL J                                              09:11 AM
               Docket
                       none.
                Entry:


      07-JUN-2018            AFFIDAVIT OF SERVICE                                                                                    07-JUN-2018
      10:06 AM               FILED                                                                                                   10:07 AM
       Documents: )., Click link(s) to preview/purchase the documents                                       "\J  Click HERE to purchase al documents
                             melsons.!;!df                                                             I     • • related to this one docket entry



                       AFFIDAVIT OF SERVICE OF SUBPOENA TO PRODUCE DOCUMENTS OR
               Docket
                       THINGS PURSUANT TO RULE 4009.2 UPON MELSON'S SERVICE CENTER INC
                Entry:
                       BY PERSONAL SERVICE ON 06/06/2018 FILED.


      02-AUG-2018            LISTED FOR CASE MGMT                                                                                    02-AUG-2018
      12:35 PM               CONF                                                                                                    12:35 PM
               Docket
                       none.
                Entry:


      04-AUG-2018            NOTICE GIVEN                                                                                            04-AUG-2018
      12:30 AM                                                                                                                       12:30 AM
               Docket
  I                    none.
                Entry:


      07-AUG-2018            PRAEC/SETTLE                                    SHERRY JR,,                                             07-AUG-2018
      10:47 AM               DISCONTINUE END                                 DANIEL J                                                11:05 AM
       Documents: J<. Click link(s) to preview/purchase the documents                                       "\J Click HERE to purchase al documents
                             SDE.!;!df                                                                 I    • • related to thi5 one docket entry




  I
               Docket SETTLED VIAS D & E PRAECIPE FILED. (FILED ON BEHALF OF FRANCIS
  I             Entry: AMAGASU AND SOOMI AMAGASU)




                  • Case Description       • Related Cases          • Event Schedule       • Case Parties         • Docket Entries


                                                         J   E-Filing System   I I Search Home I


https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                                                                                3/3
Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 108 of 120




                      Exhibit K
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 109 of 120
                              FILED
                          22 FEB 2019 04:22 pm
                        Civil AdministraUOn
                          M. GRAHAM
EISENBERG, ROTHWEILER,
 WINKLER, EISENBERG & JECK, P.C.
BY: STEWART J. EISENBERG, ESQUIRE
BY: NANCY J. WINKLER, ESQUIRE
BY: DANIEL J. SHERRY, JR., ESQUIRE
ATTORNEY I.D. Nos. 32151/49465/201515               Attorneys for Plaintiffs
1634 Spruce Street
Philadelphia, PA 19103
215.546.6636



SOOMI AMAGASU, both Individually and as             COURT OF COMMON PLEAS
Spouse and Power of Attorney for FRANCIS            PHILADELPHIA COUNTY
AMAGASU
                           Plaintiffs,

       vs.                                          NOVEMBER TERM, 2018

FRED BEANS FAMILY OF                                NO. 002406
DEALERSHIPS and FRED BEANS
FORD, INC. and FRED BEANS                           JURY TRIAL DEMANDED
FORD, INC. d/b/a FRED BEANS
FAMILY OF DEALERSHIPS and
FRED BEANS KIA OF LIMERICK
and FRED BEANS MOTORS OF
LIMERICK, INC. and
FRED BEANS MOTORS OF
LIMERICK, INC. d/b/a FRED BEANS
KIA OF LIMERICK and
MITSUBISHI MOTORS NORTH
AMERICA, INC. and MITSUBISHI
MOTORS CORPORATION
Defendants.




              CASE MANAGEMENT CONFERENCE MEMORANDUM

Filing party: _P_l_ai_nt_if_f_ _ _ _ _ _ _ By:       Daniel J. Sherry, Jr., Esquire

Counsel's address and telephone number (IMPORTANT)
                                                        ------------
1634 Spruce Street, Philadelphia, PA 19103 - 215-546-6636 (ph) 215-546-0118 (fax)
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 110 of 120




                                              Part A
                            (to be completed in personal injury cases)


1. Date of accident or occurrence:      November 11, 2017
                                       ~~~~~~~~~~~~~~~~~~~~~~~




     l(a). Age of Plaintiff(s): Plaintiff was 52 ears old at the time of the incident in uestion.
3. Is there any permanent injury claimed?                      X Yes                    No

If yes, indicate the type of permanent injury:        Plaintiff sustained a spinal cord injury resulting in
                                                      non-use of hands, legs and feet.

4. Dates of medical treatment:      NIA
                                   ~~~~~~~~~~~~~~~~~~~~~~~~-




5. Is medical treatment continuing?                                 [KJ Yes           0No

6. Has there been an inpatient hospitalization?                     ~Yes              0No

7. Has there been any surgery?                                      [KJ Yes           0No
                                              To be provided
     If yes, indicate the type of surgery:

8. Approximate medical bills to date:        To be provided

     Approximate medical bills recoverable in this case:

9. Are there any existing liens (Workers Compensation, DPW, Medical, etc.)?    D       Yes ~ No

    If yes, what type and approximate amount?           To be determined.
                                                       ~~~~~~~~~~~~~~~~~-




10. Time lost from work:         Permanent

11. Approximate past lost wages:       To be addressed by expert testimony.

12. Is there a claim for future lost earning capacity?              ~Yes             0No

    If yes, approximate future lost earning capacity:          To be addressed by expert testimony.

13. Are there any related cases or claims pending?                 0Yes               ~No
    If so, list caption(s) or other appropriate identifier:

                                                  2
     Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 111 of 120




14. Do you anticipate joining additional parties?   0Yes    0No




                                              3
        Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 112 of 120




15. Plaintiff's factual position as to liability:         Plaintiff sustained catastrophic injuries as a
                                                          result of a defective restraint system while Mr.
                                                          Amagasu was operating the vehicle.



16. Defense factual position as to liability:




18. Identify all applicable insurance coverage:


            Defendant                              Insurance Carrier                  Coverage Limits




        Are there issues as to the applicability
        of the above insurance coverage:                               D     Yes         L:]No

19. Demand:        $ 80,000,000                              Offer:    $




                                              EISENBERG, ROTHWEILER, WINKLER,
                                              EISENBERG & JECK, P .C.


                                              By:        Isl Daniel J. Sherry, Jr. Esquire
                                                         Daniel J. Sherry, Jr., Esquire
           February 22, 2019                             Attorneys for Plaintiff
Date:




                                                     4
Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 113 of 120




                     Exhibit M
       Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 114 of 120




CAMPBELL CONROY & O'NEIL, P.C.
BY:    William J. Conroy, Esquire
       Emily J. Rogers, Esquire
Attorney I.D. Nos.: 36433/309033
1205 Westlakes Drive, Suite 330
Berwyn, PA 19312
(610) 964-1900
Attorneys for Defendant,
Mitsubishi Motors North America, Inc.

 SOOMI AMAGASU, both Individually and    COURT OF COMMON PLEAS
 as Spouse and Power of Attorney for     PHILADELPHIA COUNTY
 FRANCIS AMAGASU
                                         NOVEMBER TERM, 2018
              Plaintiffs                 No.: 02406

       v.

 FRED BEANS FAMILY OF                    JURY TRIAL DEMANDED
 DEALERSHIPS, FRED BEANS FORD,
 INC., FRED BEANS FORD, INC. d/b/a
 FRED BEANS FAMILY OF
 DEALERSHIPS, FRED BEANS KIA OF
 LIMERICK, FRED BEANS MOTORS OF
 LIMERICK, INC., FRED BEANS
 MOTORS OF LIMERICK, INC. d/b/a
 FRED BEANS KIA OF LIMERICK,
 MITSUBISHI MOTORS NORTH
 AMERICA, INC., MITSUBISHI
 MOTORS CORPORATION

              Defendants.


                                NOTICE TO PLAINTIFFS

To:   Daniel J. Sherry, Jr. Esquire
      Nancy Winkler, Esquire
      Stewart J. Eisenberg, Esquire
      1634 Spruce Street
      Philadelphia, PA 19103
         Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 115 of 120




       Please take notice that Defendants, Mitsubishi Motors Corporation and Mitsubishi Motors

North America, have filed a Notice of Removal in the United States District Court for the Eastern

District of Pennsylvania, removing this civil action now pending in the Court of Common Pleas

of Philadelphia County pursuant to 28 U.S.C. § 1441, et seq. Also, please take notice that

Defendants have filed in the United States District Court for the Eastern District of Pennsylvania

a copy of the Complaint and other relevant papers served upon them which were filed in the Court

of Common Pleas of Philadelphia County.

       Copies of this Notice of Removal and relevant papers are attached to this Notice and along

with this Notice are being served upon you.



                                     Respectfully submitted,

                                     CAMPBELL CONROY & O'NEIL, P.C.




                                              Attorneys for Defendants,
Date: October 16, 2019                        Mitsubishi Motors Corporation and
                                              Mitsubishi Motors North America
        Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 116 of 120




 CAMPBELL CONROY & O'NEIL, P.C.
 BY:    William J. Conroy, Esquire
        Emily J. Rogers, Esquire
 Attorney I.D. Nos.: 36433/309033
 1205 Westlakes Drive, Suite 330
 Berwyn, PA 19312
 (610) 964-1900
 Attorneys for Defendant,
 Mitsubishi Motors North America, Inc.

 SOOMI AMAGASU, both Individually and           COURT OF COMMON PLEAS
 as Spouse and Power of Attorney for            PHILADELPHIA COUNTY
 FRANCIS AMAGASU
                                                NOVEMBER TERM, 2018
                Plaintiffs                      No.: 02406

        v.

 FRED BEANS FAMILY OF                           JURY TRIAL DEMANDED
 DEALERSHIPS, FRED BEANS FORD,
 INC., FRED BEANS FORD, INC. d/b/a
 FRED BEANS FAMILY OF
 DEALERSHIPS, FRED BEANS KIA OF
 LIMERICK, FRED BEANS MOTORS OF
 LIMERICK, INC., FRED BEANS
 MOTORS OF LIMERICK, INC. d/b/a
 FRED BEANS KIA OF LIMERICK,
 MITSUBISHI MOTORS NORTH
 AMERICA, INC., MITSUBISHI
 MOTORS CORPORATION

                Defendants.


                                CERTIFICATE OF SERVICE

       I, Emily J. Rogers, Esquire, hereby certify that on October 16, 2019, a copy of the foregoing

Praecipe to File Notice of Removal was mailed via U.S. Mail, first-class, postage prepaid, to
         Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 117 of 120




counsel for Plaintiffs at the following address:

                                 Daniel J. Sherry, Jr., Esquire
                                   Nancy J. Winkler, Esquire
                                 Stewart J. Eisenberg, Esquire
                     Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck P.C.
                                      1634 Spruce Street
                                    Philadelphia, PA 1910 3


                                       CAMPBELL CONROY & O'NEIL, P.C.
Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 118 of 120




                       Exhibit L
        Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 119 of 120




 CAMPBELL CONROY & O'NEIL, P.C.
 BY:    William J. Conroy, Esquire
        Emily J. Rogers, Esquire
 Attorney I.D. Nos.: 36433/309033
 1205 Westlakes Drive, Suite 330
 Berwyn, PA 19312
 (610) 964-1900
 Attorneys for Defendant,
 Mitsubishi Motors North America, Inc.

 SOOMI AMAGASU, both Individually and           COURT OF COMMON PLEAS
 as Spouse and Power of Attorney for            PHILADELPHIA COUNTY
 FRANCIS AMAGASU
                                                NOVEMBER TERM, 2018
                Plaintiffs                      No.: 02406

        v.

 FRED BEANS FAMILY OF                           JURY TRIAL DEMANDED
 DEALERSHIPS, FRED BEANS FORD,
 INC., FRED BEANS FORD, INC. d/b/a
 FRED BEANS FAMILY OF
 DEALERSHIPS, FRED BEANS KIA OF
 LIMERICK, FRED BEANS MOTORS OF
 LIMERICK, INC., FRED BEANS
 MOTORS OF LIMERICK, INC. d/b/a
 FRED BEANS KIA OF LIMERICK,
 MITSUBISHI MOTORS NORTH
 AMERICA, INC., MITSUBISHI
 MOTORS CORPORATION

                Defendants.

                       PRAECIPE TO FILE NOTICE OF REMOVAL

TO THE PROTHONOTARY:

       Kindly file the attached copy of Notice of Removal, the original of which was filed with

the Clerk of the United States District Court for the Eastern District of Pennsylvania on October

16, 2019. This Notice of Removal was filed pursuant to 28 U.S.C. §1446(d).
       Case 2:19-cv-04853-JHS Document 1 Filed 10/16/19 Page 120 of 120




                             Respectfully submitted,

                             CAMPBELL CONROY & O'NEIL,     P.C.




                                    Attorneys for Defendants,
Date: October 16, 2019              Mitsubishi Motors Corporation and
                                    Mitsubishi Motors North America
